           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 1 of 68




                          UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF PENNSYLVANIA


PATRICK McDERMID, Individually and on )       Civ. Action No. 2:20-cv-01402-GJP
Behalf of All Others Similarly Situated,  )
                                          )   CLASS ACTION
                              Plaintiff,  )
                                          )   FIRST AMENDED CONSOLIDATED
       vs.                                )   CLASS ACTION COMPLAINT FOR
                                          )   VIOLATION OF THE FEDERAL
INOVIO PHARMACEUTICALS, INC., et al., )       SECURITIES LAWS
                                          )
                              Defendants.
                                          )
                                          )   DEMAND FOR JURY TRIAL




4845-2715-5655.v1
           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 2 of 68




                                 INTRODUCTION AND OVERVIEW

          1.        Lead Plaintiff Manuel S. Williams and Andrew Zenoff (“Plaintiffs”) hereby bring this

action on behalf of themselves and all persons or entities who purchased or otherwise acquired the

common stock of Inovio Pharmaceuticals, Inc. (“Inovio” or the “Company”) between February 14,

2020 and August 10, 2020, inclusive (the “Class Period”), and were damaged thereby. Excluded

from the Class, as defined below, are Defendants, who are also defined below, present or former

executive officers of Inovio and their immediate family members (as defined in 17 C.F.R. §229.404,

Instructions (1)(a)(iii) and (1)(b)(ii)). Plaintiffs seek to recover damages caused by Defendants’

violations of §§10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), and Rule

10b-5 promulgated thereunder. Defendants have engaged, and continue to engage, in an ongoing

scheme to defraud investors regarding the status of the Company’s COVID-19 vaccine and Inovio’s

capability to deliver necessary doses in 2020 and beyond.

          2.        Plaintiffs allege the following based upon personal knowledge as to themselves and

their own acts and upon information and belief as to all other matters. Plaintiffs’ information and

belief is based on, inter alia, the independent investigation of their counsel, Robbins Geller Rudman

& Dowd LLP. This investigation included, but was not limited to, a review and analysis of: (i) the

results of Inovio’s clinical trials of the COVID-19 vaccine known as INO-4800; (ii) Inovio’s public

filings with the U.S. Securities and Exchange Commission (“SEC”); (iii) transcripts of Inovio’s

public conference calls; (iv) Inovio’s press releases; (v) independent media reports regarding Inovio;

(vi) economic analyses of Inovio’s stock price movement and pricing and volume data; (vii)

consultations with relevant experts; and (viii) other publicly available material and data identified

herein.

          3.        Counsel’s investigation of the facts underlying this action continues, and counsel

further believes that relevant facts are known only by Defendants or are exclusively within their

                                                    -1-
4845-2715-5655.v1
           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 3 of 68




custody or control. Plaintiffs believe that additional evidentiary support will exist for the allegations

set forth herein after a reasonable opportunity for additional discovery.

         4.         Inovio, founded in 1979, focuses on the discovery, development, and

commercialization of deoxyribonucleic acid (“DNA”) medicines to treat, cure, and protect people

from diseases associated with human papillomavirus (“HPV”), cancer, and infectious diseases.

Since its formation 40 years ago, the Company has not received marketing approval for any drug or

biological agent. With the onset of the coronavirus epidemic, the Company’s primary focus has

been on the development of the vaccine called INO-4800. As of June 2020, the Company had

completed one Phase I trial of INO-4800 and released limited results of the trial in a press release, to

tepid investor response.

         5.         In January 2020, the country first learned that SARS-COV-2 (the “Coronavirus” or

the “Virus”) had invaded its shores. Since the discovery of that first infection, the number of people

living in the United States who have either contracted the disease or died due to COVID-19 infection

has grown exponentially. When this case was commenced, 1,300 Americans had been infected and

40 deaths had been recorded. As of the filing date of this pleading, over 6.7 million Americans have

been infected and over 200,000 have perished. As a consequence of the growing pandemic,

governments, biopharmaceutical companies and academia across the globe have stepped up an

accelerated effort to develop a vaccine (or a group of them), which if safe and effective, is expected

to begin distributing globally by the end of 2020. The goal is aggressive. It usually takes 10 years

or more to bring an effective and safe vaccine to the market and often times scientists are unable to

develop an effective vaccine after decades of effort. As most people are aware, the Common Human

Coronavirus (which is a form of the common cold) has been with society for hundreds, if not

thousands of years, and no cure has been found to date.



                                                  -2-
4845-2715-5655.v1
           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 4 of 68




         6.         Shortly after obtaining the DNA sequence of the Coronavirus in January 2020, Inovio

designed a vaccine construct to address the growing pandemic. The Coronavirus represents the

biggest healthcare challenge in decades. Accordingly, Defendants viewed the development as a

huge opportunity for the Company. First, it would allow Inovio to further showcase its purported

capabilities with other DNA-based vaccines, including those to treat the MERS and SARS-COV-1

indications. Second, even if Inovio’s COVID-19 vaccine candidate – known as INO-4800 – did not

prove to be safe and effective, Defendants had both the motive and opportunity to take advantage of

investors desperately looking for a stock that may prove to be profitable while the U.S. economy

stalls and continues to falter. And Defendants did just that: Raising over $320 million in cash in a

few short months as Inovio’s stock price rocketed in response to Defendants’ false and misleading

Class Period statements regarding the status of INO-4800 and the Company’s ability to generate

sufficient doses. Even if INO-4800 does not make the cut, Defendants successfully raised hundreds

of millions of dollars from investors in several stock offerings to fund clinical development activities

and operations supporting clinical development of all drugs other than INO-4800.

         7.         During the Class Period, Defendants made false and misleading statements regarding

the development of the INO-4800 vaccine and the Company’s ability to produce one million doses

of the vaccine by the close of 2020, and hundreds of millions of doses each year thereafter.

Specifically, on February 14 and March 2, 2020, Defendants publicly claimed that the Company had

“construct[ed] our vaccine . . . in about three hours,” and “we were able to fully construct our

vaccine within three hours,” respectively.

         8.         On March 24, 2020, Defendants assured investors that the U.S. Department of

Defense (“DoD”) had paid one of the Company’s purported virus manufacturers (Ology Bioservices,

Inc. (“Ology”)) $11.9 million to facilitate Inovio’s “technology transfer to rapidly manufacture DNA

vaccines” and added that the partnership with Ology “‘increases Inovio’s manufacturing capabilities

                                                   -3-
4845-2715-5655.v1
           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 5 of 68




for [INO-4800] and establishes an additional DNA vaccine manufacturing facility to protect the U.S.

military.’”

         9.         On April 30, 2020, Defendants claimed that their plans to deliver one million doses of

INO-4800 by the end of 2020 was being backstopped by the engagement of yet another vaccine

manufacturer (Richter-Helm BioLogics GmbH & Co. KG (“Richter-Helm”)). That same day,

Defendants claimed that the Richter-Helm partnership “‘is critical as we scale up our INO-4800

production’” to meet the goal of one million doses by the close of 2020.

         10.        On May 11, 2020, J. Joseph Kim assured investors that Inovio was “on track” to

deliver one million doses in 2020, and hundreds of millions of doses beginning in 2021 and beyond,

by “relying on our current contract manufacturers of plasmids and adding on additional

manufacturers that can help us scale.” The next day, Inovio commenced yet another stock offering

for $100 million. The Form 424B5 Prospectus, filed on May 12, 2020, said nothing about the fact

that the Company’s sole provider of the vaccine, VGXI, Inc. (“VGXI”), had cancelled its contract

with Inovio and the Company had already determined that delivery of the promised doses was

“mathematically impossible” unless VGXI could be forced to hand over its vaccine manufacturing

intellectual property and technology to VGXI’s competitors across the globe, including in China and

India.

         11.        On June 30, 2020, Inovio and J. Joseph Kim informed investors that INO-4800 had

been “selected” and included by the federal government for and in Operation Warp Speed.

Defendants also expressed fresh optimism regarding INO-4800’s purported selection, stating “‘[w]e

are very encouraged by . . . the inclusion of INO-4800 in Operation Warp Speed.’” This statement

misled investors to believe that Inovio was in the running for much-needed funding from the federal

government as part of Operation Warp Speed’s stated goal of delivering 300 million doses of a safe

and effective COVID-19 vaccine by January 2021, as part of a broader strategy to accelerate the

                                                    -4-
4845-2715-5655.v1
           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 6 of 68




development, manufacturing and distribution of COVID-19 vaccines, therapeutics and diagnostics.

And, the dollar amounts awarded to Inovio’s competitors prior to June 30, 2020 were huge. On

March 30, 2020, $456 million was awarded to Johnson & Johnson’s candidate vaccine. On April 16,

2020, $483 million was awarded to Moderna Inc.’s (“Moderna”) candidate vaccine (and later

expanded by an additional $472 million to support late-stage development, including for Moderna’s

Phase III study, which began on July 27, 2020). On May 21, 2020, $1.2 billion was awarded for

AstraZeneca PLC’s candidate vaccine. After June 30, 2020, moreover, Operation Warp Speed

awarded another $6.5 billion to pharmaceutical companies, other than Inovio, to rapidly research and

test vaccine candidates.

         12.        Defendants’ false and misleading statements had their intended effect. Between

February 14 and March 6, 2020, Inovio’s stock price rocketed from $4.15 per share to $14.09.

Between March 24 and May 13, Inovio’s stock price continued to climb from $7.09 per share to

$13.65 per share. By June 30, 2020, the Company’s stock price had traded over $31.00 per share.

Defendants took advantage of the artificial inflation to the Company’s stock price caused by

numerous misleading statements. In fact, between February and June 2020, Inovio raised over $320

million in cash through a series of dilutive at-the-market (“ATM”) offerings, capital desperately

needed to cover Inovio’s research and development (“R&D”) efforts. Defendants J. Joseph Kim and

Peter D. Kies also lined their own pockets, earning millions of dollars in salary, bonuses and long-

term equity incentive compensation that were predicated on, inter alia, rapid vaccine development,

raising funds in several ATM offerings and publishing the results of the pre-clinical and clinical

trials of INO-4800. They also sold millions of dollars of Inovio common stock in a few short weeks

before the Company’s stock price dropped by 28%.

         13.        Each time Defendants made misleading statements regarding INO-4800, the true facts

about the development of the vaccine and the Company’s ability to produce sufficient doses began to

                                                   -5-
4845-2715-5655.v1
           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 7 of 68




be revealed to market participants. For instance, on March 9, 2020, the Company was forced to

correct Defendants’ claims that Inovio had fully constructed a vaccine in three hours, admitting that

J. Joseph Kim really meant that Inovio had merely “designed” a vaccine construct within three

hours. The response to Defendants’ admission was swift and severe. By close of trading on March

10, 2020, the Company’s stock price had cratered from a March 9, 2020 opening of $18.72 per share

to $5.70, on heavy trading volume.

         14.        On June 3, 2020, Inovio made its lawsuit against VGXI public, despite the

Company’s prior efforts to seal from public view material adverse facts in that case regarding

Inovio’s true ability to deliver doses to the public. Inovio initiated the case because VGXI had

cancelled its contract with Inovio on May 7, 2020, and due to VGXI’s refusal to hand over its

intellectual property and technology to competitors, it was “mathematically impossible” for the

Company to deliver one million doses of INO-4800 by the end of 2020 (let alone hundreds of

millions of doses in 2021 and beyond). Further, documents filed with the court revealed that

Defendants had known, prior to the Class Period, that it was virtually impossible to deliver the doses

that Defendants had both planned and advised investors. Disclosure of the Company’s factual

assertions in the June 3, 2020 complaint were met with additional declines in Inovio’s common stock

price. By the close of trading on June 4, 2020, the Company’s stock price had dropped from a June

2, 2020 closing price of $14.34 per share to $11.88, on heavy trading volume.

         15.        On August 9, 2020, The New York Times reported that Inovio’s claim of “inclusion”

or being “selected” by the government for Operation Warp Speed was misleading. One of the

Company’s top communications executives, after being questioned about the veracity of the June 30,

2020 statements regarding Operation Warp Speed, and why the Company had not received any

government funding, informed The New York Times that the truth of Defendants’ factual assertions

to investors “‘depends on what you call Warp Speed,’” and refused to provide further comment.

                                                   -6-
4845-2715-5655.v1
           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 8 of 68




And, on August 10, 2020, when given the opportunity to update investors on whether the Company

would receive government funding, Defendants responded vaguely, stating that they were still

working on securing outside cash in order to mass produce INO-4800. By the close of trading on

August 11, 2020, the Company’s stock price had dropped from an August 7, 2020 closing price of

$20.22 per share to $14.62, on heavy volume.

         16.        On August 26, 2020, after the market close, The New England Journal of Medicine

published an article entitled, “Developing Safe and Effective Covid Vaccines – Operation Warp

Speed’s Strategy and Approach.” Doctors Moncef Slaoui and Matthew Hepburn were the authors of

the article. Doctor Slaoui is Operation Warp Speed’s top advisor to the U.S. government. The

article described the four vaccine platforms that Operation Warp Speed had been and continued to

focus on with regard to vaccine candidates. Inovio’s DNA-based vaccine was excluded from that

list. The article also noted that Operation Warp Speed would support companies that possessed “fast

and effective manufacturing, and [who] . . . demonstrate[d] the industrial process scalability, yields,

and consistency necessary to reliably produce more than 100 million doses by mid-2021.” As made

evident by the court record in Inovio’s lawsuit against VGXI, Inovio could not and had not

demonstrated the ability to deliver 100 million doses in 2021. By the close of trading on August 27,

2020, the Company’s stock price had dropped from an August 26, 2020 closing price of $12.73 per

share to $11.81, on over 13 million shares in trading volume.

         17.        On September 2, 2020, before the market open, the stock analyst firm Muddy Waters

Research (“Muddy Waters”) issued a Tweet regarding Inovio. The Tweet referenced Judge Saltz’s

August 25, 2020 full opinion on Inovio’s lawsuit against VGXI and noted among other things, “[a]

recent court decision against INO makes it clear that INO lacks manufacturing capacity to get

remotely near the purported goal of 1 mm doses in ‘20 & 100 mm in ‘21.” One of the sub-Tweets

added, “At best, INO either has to wait for final judgment [in the VGXI case] (likely too long) or pay

                                                   -7-
4845-2715-5655.v1
           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 9 of 68




VGXI money INO likely doesn’t have.” Further leakage of the implications of the VGXI litigation

was met with another two-day drop in Inovio’s common stock price. By the close of trading on

September 3, 2020, the Company’s stock price dropped from a September 1, 2020 closing of $11.41

per share to $9.85, on heavy trading volume.




         18.        Defendants’ ongoing scheme to defraud investors is clear. Defendants lied to

investors about creating a vaccine within three hours in February and March 2020, and those lies

were exposed almost immediately. Defendants lied again to investors between March and May 2020

regarding Inovio’s ability to produce certain doses of the INO-4800 vaccine, and then those lies were

exposed in a series of partial disclosures over the next few months. Undeterred, Defendants lied yet

again in the end of June 2020 about being selected for Operation Warp Speed, and the full extent of

that lie was exposed in August and September 2020. Defendants’ ongoing unlawful scheme has

caused significant damages to investors and allowed the Company to raise over $320 million in stock

offerings. The materiality of Defendants’ false and misleading Class Period statements is obvious.

As Robert J. Juba remarked in text messages in late January 2020:

                                                 -8-
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 10 of 68




                 I know I am being a severe PITA but we have a call to talk about the Wuhan
         project tomorrow morning at 9:30 ET and [Inovio’s senior management] will be
         asking me about [VGXI’s] available slots [to manufacture INO-4800].

                For the record I have expressed my disagreement with this project and all the
         circumstances around it as much as I can without actually resigning.

                                             *      *       *

                 [J. Joseph Kim] already set up a 1:1 with me tomorrow. I guarantee it’s to
         tell me to stop talking about reality.

                                             *      *       *

                 What our management doesn’t understand is that we are now under a
         microscope. If we fail in any way it will be all out there. When we have the time to
         properly execute a campaign our probability of success is greater than 95%. In this
         case I give us a coin flip.

                                    JURISDICTION AND VENUE

         19.        The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and 78t(a)), and Rule 10b-5 promulgated thereunder by the SEC

(17 C.F.R. §240.10b-5).

         20.        This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

         21.        Venue is proper in this District pursuant to §27 of the Exchange Act and 28 U.S.C.

§1391(b) because a significant portion of Defendants’ actions, and the subsequent damages, took

place within this District.

         22.        In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the U.S. mail, interstate telephone communications and the facilities of

national securities exchanges.




                                                   -9-
4845-2715-5655.v1
           Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 11 of 68




                                                 PARTIES

Plaintiffs

         23.        Manuel S. Williams: Lead Plaintiff Manuel S. Williams (“Williams”), purchased

Inovio common stock during the Class Period on the Nasdaq and was damaged thereby. See ECF

No. 12-4.

         24.        Andrew Zenoff: Plaintiff Andrew Zenoff (“Zenoff”), purchased Inovio common

stock during the Class Period and was damaged thereby. See Exhibit A (attached hereto).

         25.        Plaintiffs Williams and Zenoff are referred to herein collectively as the “Plaintiffs.”

Defendants

         26.        Inovio: Defendant Inovio is a Delaware corporation that describes itself as a

biotechnology company focused on bringing to market DNA medicines to protect people from

infectious disease. Inovio’s principal executive offices are located at 660 West Germantown Pike,

Suite 110, Plymouth Meeting, Pennsylvania 19462. During the Class Period, the Company’s

common stock traded on the Nasdaq under the symbol “INO.”

         27.        J. Joseph Kim: Defendant J. Joseph Kim (“Kim”) served as the Company’s Chief

Executive Officer (“CEO”) and President and as a member of the Board of Directors at all relevant

times. Kim previously worked for Merck & Company, Inc. (“Merck”) to develop vaccines. Inovio’s

March 27, 2020 Proxy stressed Kim’s scientific background noting he “published more than 100

scientific papers, holds numerous patents, and sits on editorial boards and scientific review panels.

He also serves on the board of the International Vaccine Institute and the Council of Korean

Americans.” During the Class Period, Kim had direct knowledge of the status of the development of

INO-4800, as well as the status of the Company’s capabilities in producing doses of the INO-4800

vaccine.




                                                    - 10 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 12 of 68




         28.        At all relevant times, Kim was responsible for the content and approval of Inovio’s

Code of Business Conduct and Ethics (the “Code”). Kim was also required to comply with the

Code. The Code required Kim, when reporting the Company’s results of operations and other

material information to investors, to be “true, accurate, complete, timely, understandable, and not

misleading.”

         29.        On July 30, 2020, Kim sold 100,000 shares of Inovio common stock for proceeds of

approximately $2,135,000. As reported to the SEC, Kim’s July 30, 2020 sale represented 8.0% of

his total direct holdings of Inovio common stock. In the 22 months preceding July 30, 2020, Kim

did not voluntarily sell any of his direct holdings of Inovio common stock. In May and June 2019,

however, Kim’s stock broker sold 2.1 million shares of Kim’s Inovio common stock, without Kim’s

instruction, to cover margin calls against a margin loan collateralized by Kim’s Inovio common

stock. Kim’s July 2020 sale of 100,000 shares was purportedly made pursuant to a Rule 10b5-1

trading plan. On information and belief, Kim’s trading plan is not a defense to the alleged fraud in

this case because he had knowledge of, or recklessly disregarded, non-public, material adverse facts

concerning the development status of INO-4800 at the time he created the trading plan.

         30.        Kim made or had authority over the content and dissemination of the materially false

and/or misleading statements and omissions alleged herein at ¶¶97, 99, 102, 106, 109, 111, and is

liable for those statements and omissions. Kim is a control person of Inovio within the meaning of

§20(a) of the Exchange Act.

         31.        Peter D. Kies: Defendant Peter D. Kies (“Kies”) served as the Company’s Chief

Financial Officer (“CFO”) at all relevant times. Kies previously served as the CFO of Newgen

Results Corporation. During the Class Period, Kies had direct knowledge of the status of the

development of INO-4800, as well as the status of the Company’s capabilities in producing doses of

the INO-4800 vaccine.

                                                   - 11 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 13 of 68




         32.        At all relevant times, Kies was required to comply with the Code, and had been

authorized by Kim and Inovio to speak on behalf of the Company to investors during the Class

Period. The Code required Kies, when reporting the Company’s results of operations and other

material information to investors, to be “true, accurate, complete, timely, understandable, and not

misleading.”

         33.        On June 30, 2020, Kies sold 35,000 shares of Inovio common stock for total proceeds

of approximately $927,500. As reported to the SEC, Kies’ June 30, 2020 sale represented 29.3% of

his total holdings of Inovio common stock. On July 15, 2020, Kies sold another 35,000 shares of

Inovio’s common stock for total proceeds of approximately $873,250. As reported to the SEC, Kies’

July 15, 2020 sale represented another 27.4% reduction of his total holdings of Inovio common

stock. In the 19 months preceding June 30, 2020, Kies did not sell any of his Inovio stock. Kies’

June and July 2020 sales of 70,000 shares were purportedly made pursuant to a Rule 10b5-1 trading

plan. On information and belief, Kies’ trading plan is not a defense to the alleged fraud in this case

because he had knowledge of, or recklessly disregarded, non-public, material adverse facts

concerning the development status of INO-4800 at the time he created the trading plan.

         34.        Kies made or had authority over the content and dissemination of the materially false

and/or misleading statements and omissions alleged herein at ¶109, and is liable for those statements

and omissions. Kies is a control person of Inovio within the meaning of §20(a) of the Exchange Act.

         35.        Robert J. Juba, Jr.: Defendant Robert J. Juba, Jr. (“Juba”) served as the Company’s

Vice President of Biological Manufacturing and Clinical Supply Management at all relevant times.

Juba has over 24 years of experience in pharmaceutical and biological vaccine manufacturing for

commercial and clinical trial settings. During the Class Period, Juba had direct knowledge of the

status of the development of INO-4800, as well as the status of the Company’s capabilities to

produce doses of the INO-4800 vaccine during 2020 and thereafter. Juba previously worked at

                                                   - 12 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 14 of 68




Merck as a Network Strategy & Execution Manager responsible for developing strategies for bulk

vaccine manufacturing. Juba also held the position of Senior Director of Manufacturing at VGXI,

where he was responsible for manufacturing DNA plasmid products.

         36.        At all relevant times, Juba was required to comply with the Code, and had been

authorized by Kim and Inovio to speak on behalf of the Company to investors during the Class

Period. The Code required Juba, when reporting the Company’s results of operations and other

material information to investors, to be “true, accurate, complete, timely, understandable, and not

misleading.”

         37.        Juba made or had authority over the content and dissemination of the materially false

and/or misleading statements and omissions alleged herein at ¶104, and is liable for those statements

and omissions. Juba is a control person of Inovio within the meaning of §20(a) of the Exchange Act.

         38.        Defendants Kim, Kies and Juba are referred to herein collectively as the “Individual

Defendants.”

         39.        Defendants Inovio, Kim, Kies and Juba are referred to herein collectively as

“Defendants.”

                                      FACTUAL BACKGROUND

Inovio’s Infectious Disease Business

         40.        Inovio is in the business of designing “DNA medicines.” According to Inovio, DNA

medicines “are composed of optimized DNA plasmids” that are “synthesized or reorganized by a

computer sequencing technology” and delivered “directly into cells intradermally or

intramuscularly” using a hand-held device. Along with creating products designed to address cancer

and HPV, Inovio uses its “DNA Medicines Platform” to produce what it refers to as “DNA

vaccines” to protect against non-HPV infectious diseases. Current infectious disease vaccines in




                                                   - 13 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 15 of 68




Inovio’s product pipeline include those directed at HIV, Ebola, MERS, Zika, Lassa Fever, and

COVID-19.

         41.        Inovio has never brought a single vaccine (or any product) to market in its nearly 40

years of being in business. As reported on the news site STAT, “Inovio has tended to issue a lot of

press releases touting the potency and promise of its viral vaccine candidates, followed by some

form of financing.” Yet, “over time, progress stalls out and the vaccine programs go dormant,” with

“Inovio often blam[ing] outside factors for the lack of success, not its own DNA vaccine

technology.”

         42.        A 2009 article from The Street similarly illustrates Inovio’s pattern of drumming up

publicity and then taking advantage of the heightened stock price through fundraising, only to

deliver “little if anything of commercial substance”:

                 The pattern is so familiar it’s almost a tradition. A public health scare
         develops. A tiny drug development firm issues a press release saying it may have a
         cure. Its stock price explodes.

                                              *       *      *

                 As with many publicly traded drug-development firms, whenever Inovio
         publicizes positive study results, it enjoys a share-price spike, and then sees little if
         anything of commercial substance arise out of those studies. Over the course of its
         10 years as a public company, Inovio . . . has also exhibited a certain fundraising
         rhythm – a habit of issuing fresh shares either to the public or in private placements –
         that often appears synced to its study-result bulletins and stock-price upticks.

         43.        Examples of Inovio’s pattern are numerous. For instance, on June 11, 2009, the

World Health Organization recognized the H1N1 virus as a global pandemic. As reported by the

Street in an August 7, 2009 article entitled “Inovio Digs for Truffles With Swine-Flu Drug,” Inovio

“joined a long queue of biotechs that have taken advantage of the high public profile of the swine-flu

pandemic.”          Among other publicity, Inovio announced on July 29, 2009 that its vaccines

“demonstrate[d] 100% protection against current pandemic A/H1N1 influenza viruses in animal

studies.” According to The Street, “Inovio shares exploded in value, gaining more than 300%,” as
                                                   - 14 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 16 of 68




investors reacted to the news. The next day, Inovio announced a $30 million registered direct

offering. Kim responded to doubters at the time, claiming that “‘we’re not competing with the

GlaxoSmithKlines and the Novartises,’” and that while Inovio would not have “‘a product on the

shelf this fall,’” “‘the power of our approach – we’re going to be there when these other traditional

approaches fail.’” Over a decade later, Inovio still does not have any approved vaccine.

         44.        On November 17, 2011, Inovio announced that its “synthetic avian flu vaccine”

demonstrated “inhibition of multiple H5N1 strains,” followed up with a December 1, 2011

announcement of a $3.5 million underwritten financing.

         45.        On May 16, 2012, Inovio announced that its “universal avian flu vaccine generate[d]

protective antibody responses against six H5N1 viruses in Phase I trial.” On June 12, 2012 Inovio

announced it was implementing a new ATM, resulting in up to $25 million for Inovio.

         46.        Throughout 2013, Inovio promoted its purported solutions to deadly pathogens in the

run-up to a public offering of Inovio common stock, formally announced in February 2014. Inovio

announced on May 14, 2013 that its “DNA vaccine against Ebola and Marburg filoviruses provides

complete protection in preclinical challenge study.” Inovio reminded investors that Ebola and

Marburg were “highly virulent pathogens that have killed up to 90% of the people they infected,”

with “no approved vaccine or therapy available.” The Company stressed that it had a vaccine that

“stimulate[d] significant antibody and T-cell responses with 100% survival against multiple families

of [the] most lethal virus known to man.” Similarly, on June 14, 2013, Inovio proclaimed that its

vaccine against the H7N9 flu virus “generate[d] [the] first protective antibody responses against . . .

H7N9 . . . in 100% of vaccinated animals,” “show[ing] how quickly Inovio can respond to a

pandemic threat.”

         47.        On July 8, 2013, Inovio announced that its H7N9 vaccine results were “the first time

a vaccine shield[ed] animals from sickness and death against the newly emergent H7N9 flu virus.”

                                                   - 15 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 17 of 68




And on November 20, 2013, Inovio announced that its vaccine for “the deadly MERS virus” induced

“robust immune response” in pre-clinical testing. Inovio highlighted that “no vaccine exists” for the

virus that “has killed 42% of those infected,” and it reminded investors to be alarmed about MERS:

                 Since 2012, when the virus was first identified, 153 cases from nine Middle
         Eastern countries have been reported and, alarmingly, 42% of these cases have been
         fatal. MERS is similar to the SARS virus which infected 8,000 people several years
         ago. MERS differs from SARS in that it appears to be less contagious, but MERS is
         almost five times as fatal as SARS, which killed 10% of those infected. There is no
         vaccine or effective treatment for MERS.

Inovio stated that “[t]he virus ha[d] not been shown to spread in a sustained way in communities”

but warned that “the situation is still evolving,” with MERS appearing to cause “a severe lung

infection” and “rapid kidney failure,” with an “extremely high death rate.” A few months later, in

February 2014, Inovio officially announced its underwritten public offering. The Company obtained

net proceeds of approximately $59.2 million as a result.

         48.        Inovio followed the familiar pattern yet again in 2016-2017, when the Company made

a series of announcements celebrating Inovio’s purported successes in the fight against Zika virus,

followed up with another public offering, this one bringing in $70.2 million in net proceeds to

Inovio. For comparison purposes, so far in 2020, Inovio has raised over $320 million from stock

offerings while its share price dramatically increased in price.

The COVID-19 Pandemic

         49.        In March 2020, the World Health Organization announced that COVID-19 could “be

characterized as a pandemic.” Since then, COVID-19, the disease caused by a novel coronavirus

named SARS-COV-2, has created a global public health crisis of epic proportions. So far, COVID-

19 has caused over 679,000 recorded death globally, with over 157,000 recorded deaths in the

United States alone. The Virus has already resulted in over 17.6 million recorded infections to date,

with 4.7 million infections in the United States. And it has shown no signs of slowing down.


                                                  - 16 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 18 of 68




Potential Market for COVID-19 Vaccine

         50.        The Virus had never been identified in human beings before the ongoing global

outbreak, and every one of the estimated 7.8 billion people on the planet is potentially at risk of

COVID-19. This is true even of those people who have already been infected and have since

recovered, as it is currently unknown whether, and for how long, previous infection with the Virus

prevents further infection in an individual.

Inovio’s COVID-19 Vaccine – INO-4800

         51.        Inovio learned about the Virus in December 2019. According to Inovio’s website,

Chinese researchers shared the genetic sequence of the Virus on January 10, 2020, and Inovio

designed its INO-4800 vaccine construct “in three hours after receiving the genetic sequence using

its proprietary DNA medicines platform technology.” In January and February, Inovio began

manufacturing the vaccine and conducting pre-clinical testing.

         52.        On February 14, 2020, however, Kim was interviewed on Fox Business News. Kim

claimed that Inovio had constructed a COVID-19 vaccine in three hours:

         Inovio doesn’t need to see or get a hold of the virus to make a vaccine. Rather, we
         just need the genetic sequence of that so within three hours of accessing that, after
         the Chinese authorities made it available, we’re able to construct our vaccine INO-
         4800 in about three hours . . . .

Approval Process for INO-4800

         53.        A vaccine can only be used in the United States if approved by the Federal Drug

Administration (the “FDA”). Various requirements must typically be met for approval, including

going through multiple stages of clinical trials. In Phase I, a small number of participants are given

the vaccine to test primarily for safety, and sometimes signs of effectiveness are observed. Serious

side effects can stop the vaccine approval process at this point. If the vaccine goes on to Phase II,

hundreds of volunteers are administered the vaccine to test effectiveness and further test safety. In

Phase III, thousands of participants typically receive the vaccine to further test efficacy and safety.
                                                 - 17 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 19 of 68




Relevant Results and Statistics Discussed by Defendants and Market Participants

         54.        Defendants and market participants repeatedly focused on the production of

antibodies and T cells when discussing the results of studies of INO-4800. The production of

antibodies is highly important in determining whether a vaccine can provide protection against a

virus. Antibodies are molecules produced by the immune system that bind to a virus, and

neutralizing antibodies are those capable of inhibiting or inactivating a virus.

         55.        T cells also play a role in the immune system, as they work to fight infection by either

destroying infected cells (i.e., killer T cells) or by stimulating the production of antibodies by B

cells. Researchers have found T cell responses in COVID-19 patients. See Alba Grifoni, et al.,

Targets of T Cell Responses to SARS-CoV-2 Coronavirus in Humans with COVID-19 Disease and

Unexposed Individuals, 181 Cell 1489 (May 14, 2020). The finding received significant media

coverage, including from Reuters, Scientific American, Popular Science, and U.S. News & World

Report. Reporting on the study on May 18, 2020, Reuters stated that “[w]hile the immune system’s

B cells make antibodies that block the novel coronavirus, its T cells provide another line of attack,

according to new research.”

INO-4800 Pre-Clinical and Clinical Studies

         56.        On April 6, 2020, Inovio announced that Inovio’s INO-4800 vaccine was going to be

entering Phase I clinical testing. The title of the Phase I study is “Safety, Tolerability and

Immunogenicity of INO-4800 for COVID-19 in Health Volunteers.” This Phase I study involved

the enrollment of up to 40 healthy adult participants, with each participant receiving two doses of the

vaccine. On April 28, 2020, Inovio announced that it had enrolled 40 volunteers, had administered

the first dose to each of them, and that it expected to have “interim immune responses and safety

results . . . in late June.” Inovio also stated that it was conducting additional studies with animals at

the same time it was conducting the human clinical trial program.

                                                     - 18 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 20 of 68




          57.       On May 11, 2020, during the Company’s first fiscal quarter of 2020 (“1Q20”)

earnings call, Kate Broderick, Senior Vice President of Research and Development (“Broderick”),

stated that Inovio was set to administer the second dose to participants by the end of May and told

investors that the Company expected “to have preliminary safety and immunogenicity data by late

June.”

          58.       On a June 1, 2020 call, Kim again stated that the Company would be “reporting on

Phase 1 data later [in the] month.” Similarly, Broderick stated that “just a few short weeks away in

June, we will be announcing our clinical trial results.” She reiterated later in the call that Inovio

hoped to be announcing at least “the interim, early read data from this trial in the June timeframe.”

          59.       On May 20, 2020, Inovio announced pre-clinical results for INO-4800 in an animal

study, stating that INO-4800 demonstrated “robust neutralizing antibody and T cell immune

responses against coronavirus SARS-CoV-2.” According to Inovio, INO-4800 generated “robust”

antibody, including of the neutralizing variety, “as well as T cell responses,” in mice and guinea

pigs. And Inovio again stated that Phase I clinical trial data was “expected in June” from the human

trials.

          60.       On June 30, 2020, the Company issued a press release entitled “INOVIO Announces

Positive Interim Phase 1 Data for INO-4800.” This purported “positive” result, however, failed to

include the details of the immunological responses experienced by the study participants, including,

but not limited to, the specifics regarding binding and neutralizing antibody and T cell responses,

stating, “INOVIO plans to publish [this data] in a peer-reviewed medical journal” at some later time.

Inovio’s June 30, 2020 press release also appears to have foreshadowed upcoming and disappointing

data regarding the neutralizing antibody response in the Phase I study, adding, “other studies have

shown that a significant portion (33% to 40%) of convalescent individuals in their reports had

neutralizing antibody below detectable levels.”

                                                  - 19 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 21 of 68




The VGXI Litigation

         61.        VGXI is a leading contract manufacturer of plasmid DNA utilized in pre-clinical

research and human clinical trials. It is currently headquartered in The Woodlands, Texas. VGXI is

the primary manufacturer used by Inovio.

         62.        On June 3, 2020 Inovio filed a complaint against VGXI and its parent company,

GeneOne Life Science, Inc., for breach of contract, in the Court of Common Pleas of Montgomery

County, Pennsylvania (the “VGXI Litigation”). Inovio alleged that VGXI could not manufacture

one million doses of INO-4800 by the end of 2020, and that Inovio therefore had a contractual right

to have VGXI’s technology transferred to another manufacturer for use in manufacturing INO-4800.

Notably, Inovio sought to file its complaint under seal, but the court denied the motion. According

to Inovio’s filing, “VGXI has no available capacity in the near term to manufacture any of Inovio’s

products and cannot manufacture products for commercial sale as it lacks the necessary approvals

and facility.”

         63.        In the VGXI Litigation, between June 3, 2020, and July 7, 2020, numerous

documents were filed with the court, hearings were held, and testimony was given by individuals

from Inovio and VGXI. As alleged in further detail below, these proceedings established numerous

key facts, including:

                   In April 2019, Juba knew that VGXI did not have large scale manufacturing slots
                    available for over a year.

                   Towards the end of 2019, Inovio was made aware that VGXI’s manufacturing
                    capacity was very limited in both 2020 and 2021.

                   Since at least January 2020, VGXI “repeatedly and clearly notified Inovio that it had
                    no available large-scale manufacturing slots in 2020.” Both Kim and Juba had
                    knowledge of these facts in real time. Kim and Juba also admitted that without
                    VGXI transferring its manufacturing technology to other vaccine manufacturers, it
                    would be virtually impossible to deliver one million doses by the end of 2020, and a
                    hundred million doses in 2021.


                                                   - 20 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 22 of 68




                   On January 13, 2020, Juba was told that VGXI had no large-scale manufacturing
                    availability for the rest of the year, other than two slots that Inovio had already
                    obtained for another product.

                   After the January 13, 2020 communication, Juba concluded that VGXI had no more
                    large scale slots, and Inovio immediately began looking for other manufacturers.

                   By March 2020, Juba had concluded that reaching a million doses in 2020, or a
                    hundred million doses by the end of 2021, with VGXI was “mathematically
                    impossible.”

                   On March 23, 2020, Juba was again informed that VGXI had no available large-scale
                    manufacturing in 2020. This was not surprising to Juba, as he already knew that
                    from the January 2020 communication.

                   Between late March and early May 2020, VGXI refused to commit to transferring its
                    technology to another manufacturer to allow for production of INO-4800.

                   Inovio knew that without a transfer of VGXI’s technology, it could take years for
                    another manufacturer to begin producing INO-4800. On May 7, 2020, VGXI sent a
                    letter to Kim informing him that VGXI had terminated its contractual relationship
                    with Inovio.

                   As late as June 22, 2020, Inovio did not know if another manufacturer’s processes
                    would be capable of producing INO-4800, and Inovio was aware of no evidence
                    supporting the possibility of another manufacturer’s process working for the
                    production of a million doses by the end of the year.

                   Even if Inovio were to obtain a transfer of VGXI’s technology to VGXI’s
                    competitors, the transfer process could take years to accomplish.

         64.        Inovio and VGXI have worked together for years. In 2005, Inovio acquired an equity

interest in VGX, International, Inc., which was the parent company of its wholly-owned subsidiary

VGXI. Between 2005 and 2008, Inovio manufactured its DNA plasmids itself.

         65.        On June 25, 2008, Inovio sold its manufacturing operations to VGXI and, in

connection with that transaction, entered into an agreement pursuant to which VGXI would produce

and supply DNA plasmids for all of Inovio’s research and clinical trials (the “Supply Agreement”).

         66.        Pursuant to the Supply Agreement, Inovio agreed to treat VGXI as its most favored

supplier for DNA plasmids, and VGXI agreed to treat Inovio as its most favored customer.

According to Inovio’s SEC filings, the contract provided that before Inovio could manufacture DNA
                                                   - 21 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 23 of 68




plasmids on its own, or engage with a third party other than VGXI to do so, the Company “must first

offer such manufacturing work” to VGXI. The term of the contract was for 10 years, but it

continued to be effective after the 10-year term, subject to written notice of termination by either

party.

         67.        The Supply Agreement was critical to Inovio. Under the terms of the Supply

Agreement, if VGXI is unable or unwilling to take on a production project from Inovio, VGXI must

facilitate the transfer of its manufacturing process “‘to a location of Inovio’s choosing’”

(“Technology Transfer”). As Inovio stated in court documents, without VGXI’s know-how, “Inovio

cannot manufacture [INO-4800] promptly, safely, or perhaps at all.” In fact, Inovio’s products “are

designed to be manufactured using VGXI’s Technology.”

         68.        In testimony in the VGXI Litigation on June 18, 2020, Inovio Chief Operating

Officer (“COO”) Dr. Jacqueline Shea (“Shea”) confirmed the critical nature of a Technology

Transfer from VGXI:

         A. [T]he technology transfer enables us to move the product to another facility in the
         event that VGXI don’t have sufficient capacity or otherwise can’t manufacture for
         us.

                    Q. Does Inovio currently have a substitute for the VGXI technology?

                    A. We do not.

                    Q. Is there consequence to Inovio if VGXI does not transfer it?

                 A. Yes. It will substantially delay the program and will stop us from being
         able to generate doses.

         69.        At the same time, Inovio has also known that VGXI does not have the required

approvals from the FDA to manufacture DNA plasmids for commercial sale. According to Inovio,

this means the Company “must hire other (FDA approved) manufacturers to manufacture doses for

public use.”



                                                  - 22 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 24 of 68




         70.        As admitted in Inovio’s court filing, “VGXI has repeatedly told Inovio, orally and in

writing, that it cannot manufacture further batches of Inovio’s vaccine at any time in 2020 because it

does not have the manufacturing capacity to do so.” According to Inovio, VGXI had informed

Inovio in April 2019 that VGXI’s “large-scale manufacturing slots were booked for the next year.”

Juba, testifying in front of the Court of Common Pleas of Montgomery County, Pennsylvania on

June 18, 2020, confirmed: “We had heard as early as April 2019 that large scale slots were in short

supply.” Indeed, he confirmed that he personally knew from an email he received on April 24, 2019,

that VGXI did not have slots for large scale manufacturing until well into 2020:

                    Q. So you knew in April of 2019, they didn’t have large scale slots for over a
         year?

                    A. That’s correct.

         71.        As admitted in Inovio’s complaint, “[s]ince at least January 2020, VGXI repeatedly

and clearly notified Inovio that it had no available large-scale manufacturing slots in 2020.”

According to Inovio, on January 13, 2020, Juba asked VGXI’s COO, Dorothy Peterson (“Peterson”),

“whether VGXI had any open large-scale manufacturing slots for the Vaccine,” and Peterson

informed Juba that there were only the two large-scale slots Inovio had previously obtained for

another product.

         72.        Juba confirmed in his testimony that he had received a text message from Dorothy

Peterson in January 2020 “saying there was no available large scale slots for the rest of the year.”

He also confirmed that he emailed Peterson and Christy Franco of VGXI on March 23 regarding

possibly using a bulk slot for COVID-19 and that in the email exchange, Peterson wrote the

following: “As we have discussed, our schedule for large scale is currently full for the remainder of

2020.” Juba provided the following testimony about this statement:

                    Q. And what did you understand that to mean?


                                                    - 23 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 25 of 68




                A. That was consistent with the text message that I got in January saying
         there was no available large scale slots for the rest of the year.

                    Q. Did that statement surprise you?

                    A. No.

Juba admitted: “I just know it was very consistent with what I had heard in previous discussions.”

         73.        Inovio COO Dr. Shea confirmed in testimony that Juba, her direct report, had “direct

conversations” with VGXI about whether VGXI could manufacture INO-4800 in the quantities

Inovio wanted, in Inovio’s timeframe. VGXI “made it very clear they were unable to do that.”

According to Shea, “We requested additional capacity multiple times, and they told us none was

available.” Shea testified that VGXI first started telling Inovio about the lack of capacity “towards

the end of 2019 when we were looking to book spots for other products.” According to Shea, “they

informed us then that they had very limited slot availability in 2020 and 2021.”

         74.        According to Juba’s testimony, by March 2020, he had reached the conclusion that

VGXI “would be unable to manufacture a million doses” by the end of 2020. He came to that

conclusion for “two reasons”: (i) “the lack of capacity,” i.e., “[t]hey simply did not have enough

manufacturing slots,” and (ii) “the cost of each dose at that smaller scale.” Juba had concluded by

March 2020 that reaching a hundred million doses with VGXI by the end of 2021 was

“mathematically impossible,” as was reaching a million doses in 2020:

               Q. By March 2020, did you reach any conclusions about VGXI’s ability to
         manufacture a hundred million doses by the end of 2021?

                    A. Mathematically impossible.

                    Q. Was the one million doses in 2020 mathematically impossible, too?

                    A. That is correct.

         75.        As admitted in Inovio’s complaint, the Company “gave up the two large-scale

manufacturing slots it had reserved” for other products “and substituted the Vaccine in their place.”

This switch only happened after Inovio had “extensive negotiations,” requiring approval from the
                                             - 24 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 26 of 68




National Institutes of Health. Even with these efforts, however, Inovio only obtained 55,000 doses

through VGXI – far short of a million doses. And Juba testified that because of the process of filling

the vials, the actual number of doses is “significantly less than the 55,000 that were produced on the

bulk scale.”

         76.        Knowing that VGXI would be unable to produce INO-4800 on a large scale, Inovio

engaged with other manufacturers. One of those manufacturers was Ology. According to a VGXI

court filing in the Court of Common Pleas of Montgomery County, Pennsylvania, Inovio began

discussions with Ology “regarding a partnership to apply for a government grant to manufacture

Inovio’s COVID-19 vaccine candidate.” These discussions were “unbeknownst to VGXI,” and

began taking place in or around January 2020.

         77.        Juba confirmed in testimony that he first contacted Ology in late January 2020, and at

that time, he had already concluded that VGXI did not have more large scale slots available:

                Q. After you concluded that VGXI had no more large scale slots, what did
         the company do in response?

                 A. We started immediately looking for other manufacturers to work with –
         again, the goal was to make as many doses as we could as quickly as we could.

                    Q. And was Ology one of those companies?

                    A. Yes.

                    Q. When did you reach out to Ology?

                    A. My first contact with Ology was in January, late January 2020.

                Q. So was that before or after you received that January 13th text from Mrs.
         Peterson about there being no more spots?

                    A. After. After the text.

         78.        In March 2020, Inovio and its new partner Ology had jointly applied for a grant from

the DoD.



                                                    - 25 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 27 of 68




         79.        According to a VGXI court filing, Juba contacted VGXI’s Dorothy Peterson on

March 23, 2020, to give her a “‘heads up’” that the next day, Inovio would be announcing a

partnership between Ology and the DoD to manufacture INO-4800. According to Peterson’s

testimony, on March 23, 2020, Juba falsely told her that Ology would be using Ology’s own

technology to manufacture INO-4800.

         80.        On March 24, 2020, Inovio announced the partnership with Ology to manufacture

INO-4800, funded by an $11.9 million grant from the DoD.

         81.        According to a court filing by VGXI, “[f]ollowing the press release, and possibly

even before,” Juba secretly initiated a transfer of VGXI technology to Ology, including “VGXI’s

confidential DNA plasmid manufacturing and purification processes and methods.” “VGXI had no

idea this was occurring.” Notably, Juba previously worked at VGXI as its Senior Director of

Manufacturing. According to Inovio’s court filing, “[b]etween late March and early May 2020,

Inovio repeatedly asked VGXI” about transferring its technology, but VGXI “refused to commit to

providing” its technology to Ology.

         82.        In addition to seeking help from Ology, Inovio also turned to Richter-Helm. Juba

testified that by February 6, Inovio was working with Richter-Helm to acquire manufacturing slots

for the plasmids used for INO-4800, “as part of the overall Coronavirus response.” Inovio and

Richter-Helm announced on April 30, 2020 that Richter-Helm would manufacture INO-4800.

         83.        Richter-Helm had previous knowledge of VGXI’s technology through an earlier

technology transfer. However, as Inovio recognized in its court filing, Richter-Helm lacks “the

capacity or availability to manufacture the volume of DNA plasmids Inovio needs to develop, test,

and potentially produce one million doses in 2020, over 100 million doses in 2021, and hundreds of

millions of doses thereafter.” Shea confirmed this in her testimony:

                    Q. Can Richter-Helm manufacture all the doses you need?

                                                  - 26 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 28 of 68




                    A. No.

                    Q. Why not?

                    A. It doesn’t have sufficient capacities.

                    Q. Does Richter-Helm dispute that fact?

                    A. No.

         84.        Inovio has also looked into having INO-4800 manufactured by companies other than

Richter-Helm or Ology, but as of June 18, 2020, Inovio had only contracted with Richter-Helm.

Other manufacturers that Inovio has been considering include the Serem Institute, in India, and

several manufacturers in China.

         85.        Inovio admitted in its court filing that because VGXI refuses to transfer its technology

to Ology and other manufacturers, such manufacturers “must set up the manufacturing process from

scratch, a process which can take months, or even years, with a DNA vaccine.” Testimony from

Shea confirms the dire situation for Inovio:

                 Q. Will another manufacturer have to develop a new process if VGXI does
         not transfer the technology?

                 A. They will either have to develop a new process or we will have to see if
         their existing process works for this vaccine.

                 Q. Do you have any ability to quantify the amount of delay that will take
         place if VGXI does not transfer the technology?

                    A. Months to years.

                                               *       *        *

                 Q. Does this failure to transfer the technology impact your ability to stay on a
         parallel track system of testing and manufacturing at the same time?

                    A. Yes.

         86.        Inovio points out that this “time consuming and regulated process . . . would

substantially delay the successful manufacture and distribution of Inovio’s products.” For example,

as Inovio admits in its court filing, “[i]t was not (and is not) known if Ology’s process” of
                                                     - 27 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 29 of 68




manufacturing INO-4800 “will be successful” at meeting the “strict standard” of being “‘analytically

comparable’” to the vaccine manufactured using VGXI’s process. According to Shea’s testimony,

“Ology is currently conducting feasibility studies with its own process, but it has never used its

process of this scale before. So it is uncertain whether or not this process will be suitable for

manufacturing to the scale or to deliver the yield that it will require.”

         87.        In her testimony, Shea also explained that without a Technology Transfer from

VGXI, third-party manufacturers would “have to go through detailed comparability studies” to show

that their processes manufactured a vaccine that “was the same as the vaccine manufactured using

the VGXI process.” According to Shea:

                 So in vaccine manufacturing, there is this adage, the process is the product.
         So to enable to make any major changes to your manufacturing process, you need
         approval by the regulators, and that requires a substantial data package and has some
         risk associated with it.

                 The quickest least risky way to manufacture large volumes of our candidate
         COVID-19 vaccine is to use the VGXI process, which is the process that all of
         Inovio’s DNA medicines by [sic] manufactured with. I am not saying it’s impossible
         to use other processes, but it would be very difficult, time consuming and expensive.

         88.        Shea admitted that by June 18, 2020, Inovio still had “not evaluated [its] plasmid” in

the processes of other third-party manufacturers. According to Shea:

         [W]e have no idea what the yield will be or what the time required or costs required
         will be to be able to get their processes to yield the same amount of plasmid as our
         existing process.

         89.        Inovio’s counsel, in June 22, 2020 proceedings in the VGXI Litigation, similarly

highlighted the Company’s dependency on VGXI’s technology:

         It’s unknown if another manufacturer can replicate or find a work-around. . . . No
         one knows how long it will take. . . . Lack of a technology transfer will delay
         manufacture of the vaccine.

         . . . [W]e are trying hard to find another manufacturer who can develop its own
         process to do this. . . . It might take two months, three months, eight months,
         years. . . . As a result, there is a delay.


                                                    - 28 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 30 of 68




                If we don’t get their technology, all I could tell you is personally I hope they
         find somebody who can get those million doses by the end of the year. But it does
         not seem possible. There is no evidence that that’s possible.

         90.        In testimony in front of the Court of Common Pleas of Montgomery County,

Pennsylvania on June 22, 2020, Kim admitted that Inovio’s ability to deliver one million doses of

INO-4800 in 2020 has always been dependent on Inovio obtaining a Technology Transfer from

VGXI:

         Q. Has your company repeatedly issued press releases saying it is on track to deliver
         one million doses of the COVID vaccine by year-end with existing resources and
         capacity?

                 A. Yes, because we believe that we have rights to the tech transfer provision
         in the supply agreement.

                                                *     *      *

         Q. If you do not get a VGXI technology transfer, which includes VGXI’s IP, can
         your company manufacture one million doses of the COVID vaccine by year-end this
         year?

                    A. It would be difficult.

                Q. So these statements in press releases about existing resources and capacity
         being on track for a million doses, you are always talking about assuming you got the
         VGXI technology?

                    A. Yes.

                  Q. Okay. Has your company been telling investors that despite what happens
         in this lawsuit, you are still on track for a million doses this year and hundreds of
         millions more in the near future?

                 A. We believe we will have – we have and we will have access to this tech
         transfer.

                    Q. It’s always depending upon the tech transfer from VGXI?

                    A. Yes.

         91.        Even if VGXI were to approve a Technology Transfer, this would not solve Inovio’s

manufacturing woes. According to testimony from VGXI’s CEO Young Park, a Technology



                                                    - 29 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 31 of 68




Transfer by VGXI to another company “may take over two years,” and “to teach another company to

duplicate . . . would take over two years.”

         92.        According to Juba, a previous transfer of technology from VGXI to Richter-Helm,

which was initiated in 2014, took “about seven months” from the signing of the contract, and in that

instance, VGXI may have already been getting Richter-Helm up to speed before the signing of the

contract:

                 A. We signed our agreement with Richter-Helm to initiate the tech transfer in
         November of 2014, and we were ready to begin GMP manufacturing in June of 2015.
         So it was about seven months from the time we signed the agreement with them until
         the time we started our GMP fermentations.

                Q. Do you know if VGXI’s work with Richter-Helm started earlier than your
         contract with them?

                    A. Possible, yes.

         93.        On May 7, 2020, VGXI terminated the Supply Agreement with Inovio and informed

Inovio that VGXI would not be transferring its manufacturing technology to Ology, as Inovio had

requested. In a letter to Kim, Peterson stated:

                This letter hereby serves as written notice that the Supply Agreement has
         expired . . . and VGXI will not extend the agreement beyond the Initial Term. In
         addition, Inovio breached the Supply Agreement. Thus, the Supply Agreement is
         hereby terminated.

         94.        In the May 7, 2020 letter, Peterson stated that she had received “repeated requests

from Rob Juba . . . concerning providing technology transfer information to Ology Bioservices.”

But she told Kim that “Inovio does not have a right to request such transfer.”

         95.        In mid- to late May 2020, Kim had several conversations with VGXI’s CEO, Young

Park. According to a court filing by VGXI, Kim asked if VGXI would allow for Inovio to license

VGXI’s intellectual property to other manufacturers. VGXI refused but “offered to manufacture all

the doses of the vaccine candidate that Inovio supposedly needed.” However, Inovio would have to

put the customary 50% down on the “multi-billion dollar order.” According to VGXI’s court filing,
                                                   - 30 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 32 of 68




“Inovio balked and refused to pay.” Instead, Kim ended the meeting after stating: “‘We don’t have

that kind of money.’”

         96.        On June 3, 2020 Inovio filed its complaint against VGXI. On June 25, 2020, the

court in the VGXI Litigation denied Inovio’s prayer to order VGXI to hand over its intellectual

property and technology. The next day, Inovio provided notice that it would appeal the trial court’s

ruling. In July 2020, VGXI filed counterclaims against Inovio for breach of contract, unfair

competition, misappropriation of trade secrets, and unjust enrichment. VGXI also sued Ology,

asking the court, inter alia, to enjoin Inovio from transferring VGXI’s technology.

                           DEFENDANTS’ MISLEADING STATEMENTS
                                AND MATERIAL OMISSIONS

         97.        On February 14, 2020, beginning at 3:03 p.m. EST, Kim appeared on Fox Business

News and participated in a live interview entitled “Coronavirus Vaccine Created in 3 Hours: Inovio

Pharmaceuticals CEO.” Fox’s Neal Cavuto (“Cavuto”) conducted the interview of Kim regarding

Inovio’s purported development of a vaccine for COVID-19. The interview of Kim is set out in full

below:

                 [CAVUTO:] Scientists at Inovio Pharmaceuticals claim to have discovered a
         coronavirus vaccine three hours after getting access to the virus’s genetic sequence.
         Inovio Pharmaceuticals CEO Dr. Joseph Kim on all of that, Doctor thank you for
         taking the time.

                    [KIM:] Thank you Neil.

                    [CAVUTO:] Tell us about this.

                 [KIM:] Well, using our DNA medicine’s platform, Inovio doesn’t need to
         see or get ahold of the virus to make a vaccine. Rather we just need the genetic
         sequence of that, so within three hours of accessing that after the Chinese
         authorities made it available we were able to construct our vaccine INO-4800 in
         about three hours.

                 [CAVUTO:] So when you say it’s a vaccine, ah, people who have the virus
         take this and they don’t have it anymore, is that right?



                                                 - 31 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 33 of 68




                 [KIM:] Well no, this is a preventive vaccine, so we would be developing this
         to curb the infection and the outbreak.

               [CAVUTO:] Alright, so I understand, for those that have it now what
         happens to, obviously to take a vaccine, what’s in store for them?

                 [KIM:] Well there may be ways to use the vaccines to curb and maybe even
         help those who are infected, but certainly vaccines have in history have shown to be
         very important in combating these type of outbreaks.

                [CAVUTO:] Okay, so let me understand this. Now you partnered with
         Beijing Advaccine, and I guess it’s a Chinese concern much like your own to address
         this. Are the Chinese authorities now saying we are going to get this out to the
         population, that’s better than a billion folks, what are they saying?

                 [KIM:] Well, you know, the first step in, once we constructed our vaccine,
         we started the pre-clinical testing here in the U.S. right away. We are preparing for
         our clinical trials to start in the U.S. early this summer. At the same time, because
         the infection in China is most ferocious, we decided to go into China for human
         testing as soon as possible in parallel. So we’re collaborating with a vaccine and
         others so we’re building a coalition of funders, collaborators and partners to attack
         this both here in the U.S. and abroad.

                 [CAVUTO:] You know what I don’t understand doctor, you’re the expert,
         clearly I am not, why even your company isn’t getting a more impressive worldwide
         reaction. This is a very big deal if so, and I’m just wondering why no one knows
         about it.

                [KIM:] Well, I think people are beginning to realize how serious this
         outbreak is. Certainly the speed of spread –

                 [CAVUTO:] But you’re the only one that I know of, Doctor, that has a
         vaccine and yet the stock is up appreciably – about six and three quarters percent –
         that’s nothing to dismiss, but I would imagine some of this, the world [unintelligible]
         is waiting for something like this and all the indications are you’ve got it.

                 [KIM:] Well, we have it and we’ve proven that we can do this for other
         infections like MERS and ZIKA in the past. In fact, same organization that’s
         funding our U.S. trial, CEPI, has funded us with $56 million in the past to develop a
         vaccine for MERS infection which is another coronavirus, family virus, as well as
         Lassa fever. So I think people are beginning to pay attention and we do have a
         modern day, 21st century technology to best respond to this type of emerging
         infectious challenges.

                 [CAVUTO:] All right, we’re going to watch this closely, Doctor. It means a
         great deal to us that you chose to come on Fox Business to share this news. That is
         very big news indeed, and if true, would be a great relief, pretty much to the world.
         So we’ll follow it closely, Doctor. Thank you again.

                                                 - 32 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 34 of 68




                    [KIM:] Thank you Neil.

         98.        In reaction to this news, Inovio’s common stock price closed up 7.5% on February 14,

2020, compared to the prior day’s closing price of $3.86 per share. But for the dilutive effect of a

$100 million share ATM offering of Inovio common stock, which became effective on the evening

of February 13, 2020, the Company’s stock price would have traded at a higher price prior to Kim

making his statements to Fox Business News.

         99.        On March 2, 2020, at 3:20 p.m. EST, Kim attended a televised meeting in the White

House Cabinet Room with President Trump, members of the Coronavirus Task Force and other

pharmaceutical company executives to discuss how the federal government could accelerate the

development of vaccines and therapeutic treatments for COVID-19. Later during the meeting, in

response to questioning by President Trump, Kim again stated, “[b]y getting just the DNA sequence

of the virus, we were able to fully construct our vaccine within three hours.” At the end of Kim’s

remarks with President Trump, Kim added, “[w]ith existing resources and capacity, by end of this

year, Inovio could deliver about one million doses . . . by end of this year – but to scale beyond that,

we need your help, Mr. President.”

         100.       In response to Kim’s statements at the White House meeting, on March 3, 2020,

Inovio’s common stock price closed up 69.7%, on over 121 million shares in trading volume,

compared to $4.39 per share at the close of March 2, 2020. Inovio’s common stock price continued

to skyrocket through March 6, 2020, closing at $14.09 per share as investors continued to acquire the

Company’s shares. Between March 4 and March 6, 2020, over 450 million shares changed hands.

         101.       Defendants’ February 8 and March 2, 2020 statements regarding the construction of a

COVID-19 vaccine within three hours were materially false and misleading when made. On March

3, 2020, via Inovio’s Twitter feed, the Company corrected Kim’s February 8 and March 2, 2020

statements, admitting that the Company had not constructed its vaccine within three hours, but had

                                                   - 33 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 35 of 68




actually “designed” a vaccine construct within three hours after receipt of the COVID-19 viral

sequence from China. A vaccine construct (or vaccine prototype) is an actual vaccine, not a mere

design of one.

         102.       On March 24, 2020, during the trading day, Inovio issued a press release entitled

“Ology Bioservices, Inovio Partner to Manufacture COVID-19 DNA Vaccine with $11.9 Million

Department of Defense Grant.” The press release noted that “the [DoD] has awarded Ology

Bioservices with a contract valued at $11.9 million to work with Inovio on DNA technology

transfer to rapidly manufacture DNA vaccines.” Kim added, “‘[t]his partnership increases

Inovio’s manufacturing capabilities for our COVID vaccine and establishes an additional DNA

vaccine manufacturing facility to protect the U.S. military against current and future disease

outbreaks.’”

         103.       The Company and Kim’s statements in March 24, 2020 press release were materially

false and misleading when made. At the time these statements were made, Inovio had not acquired

VGXI’s permission under the Supply Agreement to transfer VGXI’s intellectual property and

vaccine manufacturing processes to Ology. On March 23, 2020, Juba contacted Dorothy Peterson,

VGXI’s COO, to give VGXI advanced warning of the March 24, 2020 press release. Juba did not

inform Ms. Peterson that Inovio would need to transfer VGXI’s intellectual property or technology

to Ology and, in fact, lied to Ms. Peterson and stated that Ology would be using Ology’s own

vaccine manufacturing technology. As part of the DoD’s $11.9 million grant to Inovio, however, the

Company intended to transfer VGXI’s technology to Ology (and unlawfully transferred part of it

and, according to VGXI, falsely represented to the DoD that Inovio owned VGXI’s technology and

intellectual property). Ology, prior to March 2020 and up to today, still does not have the capability

to deliver any INO-4800 doses.



                                                  - 34 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 36 of 68




         104.       On April 30, 2020, during the trading day, Inovio issued a press release entitled

“Inovio Expands Manufacturing of COVID-19 DNA Vaccine INO-4800 with New Funding from

CEPI.” The press release stated:

                 INOVIO . . . today announced it has entered into an agreement to expand its
         manufacturing partnership with the German contract manufacturer Richter-Helm
         BioLogics GmbH & Co. KG, to support large-scale manufacturing of INOVIO’s
         investigational DNA vaccine INO-4800, which currently is in Phase 1 clinical testing
         in the U.S. for COVID-19 and could potentially advance to Phase 2/3 efficacy trials
         this summer.

                                             *      *      *

                INOVIO plans to produce one million doses of INO-4800 by the end of
         2020. Additional capacity provided by Richter-Helm will significantly expand
         manufacturing of this DNA vaccine candidate to meet urgent needs in the midst of
         the pandemic.

                “Having a trusted and proven partner with extensive experience
         manufacturing INOVIO’s DNA medicines is critical as we scale up our INO-4800
         production,” said Robert Juba, INOVIO’s vice president of Biological
         Manufacturing and Clinical Supply Management. “We look forward to continue to
         work closely together in our efforts to reduce the worldwide impact of COVID-19.”

         105.       The Company and Juba’s statements in the April 30, 2020 press release were

materially false and misleading when made. At the time these statements were made, Inovio, VGXI,

Ology and Richter-Helm were incapable of producing one million doses of INO-4800 by the end of

2020. Inovio had not submitted a work order to VGXI for the manufacture of INO-4800 vaccine

doses beyond what the Company had ordered from VGXI to complete Phase I through Phase III

clinical trials (representing less than 100,000 doses). By April 30, 2020, VGXI had denied Inovio’s

requests to transfer VGXI’s intellectual property and technology to Ology for the purpose of

manufacturing INO-4800 vaccine doses. In addition, even if Richter-Helm had legal authority to use

VGXI’s intellectual property and technology for the purpose of producing INO-4800 vaccine doses,

Richter-Helm informed Inovio that it would be impossible to manufacture anything over 500,000

doses by the end of 2020.


                                                  - 35 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 37 of 68




         106.       On May 11, 2020, immediately after the market close, Inovio conducted its 1Q20

earnings conference call with analysts and investors. Kim participated in the conference call.

During the call, Kim and RBC Capital Markets analyst Gregory J. Renza engaged in the following

discussion:

                [RENZA:] That’s very helpful. And just one more quick one, if I may. I
         know you’ve already provided some color on device strategy and progress. I’m just
         curious if as you talk about 1 million doses by the end of the year to have the
         capacity for. How that translates into devices and what progress we should be
         looking for there, maybe more specifically what the dose-to-device ratio operational
         can be expected to be?

                [KIM:] Yes. Thanks, Greg. Well, just roughly, when we say we’re
         preparing 1 million doses, we’re discussing or we’re stating both the plasmids and
         the device and arrays to deliver them. So you can’t really have one without the
         other. So we’re on right track to do that. But we’re preparing to do beyond that,
         we’re preparing and increasing our scale to be able to provide hundreds of millions
         of doses starting next year. So these are the preparations that take to – which we’re
         already doing to scale up in that massive scale. Assuming success of INO-4800, we
         will be in a great position to do so by relying on our current contract
         manufacturers of plasmids and adding on additional manufacturers that can help
         us scale.

         107.       In response to Defendants’ conference call statements, Inovio’s common stock price

closed up 8.4% on May 12, 2020, on over 55 million shares in trading volume, compared to $11.90

per share at the close of May 11, 2020.

         108.       Defendants’ May 11, 2020 statements regarding being “right on track” to produce one

million doses of Inovio’s COVID-19 vaccine by the end of the year and using “current contract

manufacturers,” including VGXI, to deliver hundreds of millions of doses beyond 2020, were false

and misleading when made because Defendants failed to disclose the following material facts:

                    (a)    In late 2019, Inovio was made aware that VGXI had very limited availability

in both 2020 and 2021;

                    (b)    On January 13, 2020, Juba was told that VGXI had no large-scale

manufacturing availability for 2020, except for two slots reserved for a different Inovio product;

                                                   - 36 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 38 of 68




                    (c)   Between January and March 2020, VGXI had repeatedly informed Inovio that

it had no available large-scale manufacturing slots available for the rest of the year, and thus Inovio

knew VGXI would be unable to satisfy Inovio’s goal of producing one million doses by the end of

2020 (let alone hundreds of millions of doses thereafter);

                    (d)   By March 2020, the Company had concluded that reaching a million doses in

2020, or a hundred million doses by the end of 2021, with VGXI was “mathematically impossible”;

                    (e)   On March 23, 2020, Juba was again informed that VGXI had no available

large-scale manufacturing in 2020;

                    (f)   VGXI did not have the necessary approvals from the FDA to produce DNA

plasmids for vaccines for public use;

                    (g)   Successful transfer and use of VGXI’s vaccine manufacturing, intellectual

property, and technology by VGXI’s competition could take years to accomplish;

                    (h)   Inovio engaged Ology beginning in January 2020 for the purpose of delivering

sufficient doses in 2020 and 2021. Between late March 2020 and early May 2020, Inovio repeatedly

requested that VGXI transfer its DNA manufacturing technology to Ology, but VGXI refused to

make the transfer, thereby preventing Ology from producing Inovio’s vaccine;

                    (i)   In April 2020, Inovio engaged Richter-Helm. While Richter-Helm has

knowledge of VGXI’s DNA vaccine manufacturing processes, Richter-Helm informed Inovio that it

would be unable to deliver one million doses by the end of 2020, let alone over 100 million doses in

2021;

                    (j)   On May 7, 2020, VGXI informed Kim that VGXI had cancelled its vaccine

supply contract with Inovio. Specifically, on May 7, 2020, VGXI informed Kim that “[t]his letter

hereby serves as written notice that the Supply Agreement has expired . . . and VGXI will not extend

the agreement beyond the Initial Term. In addition, Inovio breached the Supply Agreement [by

                                                 - 37 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 39 of 68




unlawfully transferring VGXI’s intellectual property to Ology]. Thus, the Supply Agreement is

hereby terminated.”;

                    (k)    On May 7, 2020, with respect to Inovio’s repeated requests to transfer the

vaccine manufacturing technology to Ology, VGXI further informed Kim that VGXI had repeatedly

refused the transfer request because “Inovio does not have a right to request such transfer.”;

                    (l)    Inovio’s ability to be on track to produce one million doses by the end of 2020

has always been dependent on getting a technology transfer from VGXI; and

                    (m)    Because VGXI refused to transfer its intellectual property to Ology, and

Richter-Helm does not have the capacity to deliver the needed doses in 2020 and beyond, the

Company’s new manufacturing partners would need to set up vaccine manufacturing processes from

scratch – which, according to Inovio, could take “years.”

         109.       On May 12, 2020, Inovio issued a Prospectus on Form 424B5 (“Prospectus”) for an

ATM offering of $100 million in common stock. The Prospectus was issued pursuant to Inovio’s

March 13, 2020 Registration Statement on Form S-3 (“Registration Statement”). Kim and Kies

signed the Registration Statement and caused the Company to file the May 12, 2020 Prospectus with

the SEC. The Prospectus incorporated by reference the Company’s 2019 Form 10-K. Kim and Kies

signed the 2019 Form 10-K (filed with the SEC on March 12, 2020). The 2019 Form 10-K and,

therefore, the Prospectus contained the following risk disclosure:

                If we lose or are unable to secure collaborators or partners, or if our
         collaborators or partners do not apply adequate resources to their relationships
         with us, our product development and potential for profitability will suffer.

                We have entered into, and may continue to enter into, distribution, co-
         promotion, partnership, sponsored research and other arrangements for development,
         manufacturing, sales, marketing and other commercialization activities relating to
         our products. . . .

               If any of our current or future collaborators breaches or terminates our
         agreements, or fails to conduct our collaborative activities in a timely manner, our
         commercialization of products could be diminished or blocked completely.
                                                   - 38 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 40 of 68




         110.       This risk disclosure language, incorporated by reference into the May 12, 2020

Prospectus, was materially misleading when made for the same reasons stated in ¶108. The May 12,

2020 Prospectus was materially misleading for an additional reason: It failed to disclose the May 7,

2020 termination of VGXI contract, and that Ology and Richter-Helm did not have the capability of

delivering one million doses by the end of 2020, or hundreds of millions of doses per year thereafter.

Those facts should have raised a reasonable expectation with Kim and Kies that the VGXI contract

cancellation, as well as Ology and Richter-Helm’s manufacturing limitations, would have a

materially unfavorable impact on the Company’s future net sales, revenues and/or income from

continuing operations.

         111.       On June 30, 2020, before the markets opened, Inovio issued a press release entitled

“INOVIO Announces Positive Interim Phase 1 Data for INO-4800 Vaccine for COVID-19.” The

press release stated “INO-4800 Selected for the U.S. Government’s Operation Warp Speed.” In the

press release, Kim added, “‘We are very encouraged by the positive interim safety and preliminary

cellular and humoral immune response results to date as well as the inclusion of INO-4800 in

Operation Warp Speed.’”

         112.       The Company and Kim’s statements in the June 30, 2020 press release were

materially false and misleading when made. At the time these statements were made, Inovio had not

been selected to participate in Operation Warp Speed. On August 9, 2020, The New York Times,

issued an article entitled “This Company Boasted to Trump About Its Covid-19 Vaccine. Experts

are Skeptical.” In the article, the author noted that the Company’s June 30, 2020 press release

claimed INO-4800 had been selected for Operation Warp Speed, but observed it had not yet been

awarded any federal funding to produce INO-4800. The article further reported that INO-4800 had

merely “been chosen for inclusion in a preliminary study on rhesus macaque monkeys that had been

organized by Warp Speed” and that the Department of Health and Human Services criticized one of

                                                   - 39 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 41 of 68




Inovio’s competitors, Vaxart, Inc., for similarly claiming to have been selected for Warp Speed after

inclusion in the monkey trial. The New York Times author gave Inovio’s Vice President of

Communications & Strategic Relations, Jeff Richardson (“Richardson”), the opportunity to confirm

or clarify Defendants’ June 30, 2020 claim. Richardson admitted the statement was misleading

stating “‘[i]t depends on what you call Warp Speed’” and declined further comment. Defendants’

June 30, 2020 statement was materially misleading because it led investors to believe that Inovio

was, in fact, selected by the U.S. Government for inclusion in Operation Warp Speed and that the

federal government would likely fund Inovio’s production of the INO-4800 vaccine.

                    DISCLOSURE OF DEFENDANTS’ SCHEME TO DEFRAUD

         113.       On March 9, 2020, at or about 10:38 a.m. ET, Citron Research issued a Tweet

condemning Kim’s claims that the Company had constructed a vaccine within three hours, noting

Kim’s assertions were “ludicrous and dangerous” and that “[i]nvestors have been warned.” At or

about 1:26 p.m. ET on the morning of March 9, 2020, Inovio responded to Citron Research with a

Tweet of its own, conceding that it had not constructed its vaccine within three hours, but had merely

“designed a vaccine construct.” In response to this exchange, the Company’s stock price dropped

from its March 9, 2020 opening price of $18.72 per share to close at $9.83, on over 138 million

shares in volume.

         114.       On March 10, 2020, as investors continued to absorb Inovio’s concession that Kim’s

prior statements were not accurate, the Company’s stock price dropped from its March 9, 2020

closing price of $9.83 per share to close at $5.70 per share, on over 75 million shares in volume.

The March 9-10 share price drop reflected a market capitalization loss of over $600 million, or a

59.5% decline from Inovio’s closing price on March 6, 2020.

         115.       On March 13, 2020, STAT published an article entitled, “How one company made

$208 million on an untested coronavirus vaccine.” The article mentioned that by March 11, 2020,

                                                  - 40 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 42 of 68




Inovio had sold more than 43 million shares in an ATM offering. The article noted companies

generally are wary of relying on ATM offerings due to dilution, “but Inovio’s stock [had] more than

tripled since the start of the year thanks to the coronavirus outbreak and a flurry of press releases

touting its work on a vaccine.” STAT warned investors that:

         Inovio has tended to issue a lot of press releases touting the potency and promise of
         its viral vaccine candidates, followed by some form of financing. But over time,
         progress stalls out and the vaccine programs go dormant.

                                             *      *      *

         The company’s four-decade track record of drug-development futility and an
         accumulated deficit of $740 million suggest the task may be too much for it to
         handle.

         116.       On June 3, 2020, Inovio filed its complaint against VGXI, asserting that VGXI was

preventing Inovio from producing one million doses of INO-4800 by the end of year for purposes of

continuing clinical testing of the vaccine. In that lawsuit, Inovio contended that unless VGXI

transferred its intellectual property and technology for producing INO-4800 to other manufacturers,

it would be mathematically impossible to deliver one million doses by the end of 2020 (let alone,

hundreds of millions of doses in 2021 and beyond).

         117.       In response to news that Inovio had filed its lawsuit against VGXI, the Company’s

stock price experienced a two-day drop, from a closing price of $14.34 per share on June 2, 2020 to

a closing price of $11.88 per share on June 4, 2020, on two-day trading volume of over 53 million

shares. The June 3-4 share price drop reflected a market capitalization loss of over $350 million, or

a 17.2% decline from Inovio’s closing price on June 2, 2020.

         118.       On June 5, 2020, Fierce Pharma published an article entitled “Inovio accuses

manufacturing partner of hampering COVID-19 vaccine scale-up in lawsuit.” The article stated

“Inovio has had a rough week after the U.S. government left the biotech off its list of candidates

most likely to produce a viable COVID-19 shot [and now] . . . the company has taken its frustration

                                                  - 41 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 43 of 68




out on a longtime manufacturing partner it accused of withholding technical knowledge and killing a

scaled-up shot rollout.”

         119.       Prior to the market open on June 30, 2020, the Company issued a press release

entitled “INOVIO Announces Positive Interim Phase 1 Data For INO-4800 Vaccine for COVID-19.”

The information it provided regarding the Phase I data, however, was lacking in detail regarding the

claimed immunological response of the 40-person study. In response to the news, the Company’s

stock price dropped from its June 29, 2020 closing price of $31.69 per share to close at $26.95 on

June 30, 2020, on over 98 million shares trading volume.

         120.       On June 30, 2020, STAT published an article entitled “Inovio claims positive results

on Covid-19 vaccine but critical data are missing.” The article observed that Inovio’s press release

had failed to provide information necessary to determine whether the vaccine worked. In addition,

STAT reported, “[t]he company’s press release appeared to play down the importance of neutralizing

antibodies, pointing to a study that found roughly one-third of patients who recovered from Covid-19

had no detectable antibodies in their blood.”

         121.       On July 1, 2020, Inovio’s stock price continued to decline as investors expressed their

disappointment in the lack of details in the Company’s June 30, 2020 press release. On July 1, 2020,

investors questioned why Pfizer, Inc. had disclosed in a press release specific details of the

immunological responses demonstrated by participants in its Phase I study, but Inovio had not. The

Company’s stock price dropped from its June 30, 2020 closing price of $26.59 to close at $19.73 per

share on July 1, 2020, on over 103 million shares trading volume. The June 30 through July 1 share

price drop reflected a market capitalization loss well in excess of $1 billion, or a 37.7% decline from

Inovio’s closing price on March 6, 2020.

         122.       On July 22, 2020, Investorplace.com issued an article entitled “The Curtain Is

Coming Down on Inovio Pharmaceuticals’ Vaccine Candidate.” In the article Investorplace.com

                                                    - 42 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 44 of 68




noted that investors now “view the stock as a trade and not an investment. And that means when it

does start to drop, it may drop hard and fast. And it will drop. Why? Eventually investors will care

about fundamentals.”

         123.       On July 28, 2020, The Motley Fool published an article entitled, “3 Terrible Stocks

Robinhood Investors Are Selling (Finally!).” The article noted, “[w]ith many of [Robinhood’s]

members unable to focus beyond the next tick on a one-day chart, Robinhood’s leaderboard . . .

looks like a minefield of awful companies. The good news . . . is that, over the past 30 days, three

terrible stocks have started to get the heave-ho.” The article then first turned to Inovio as one of the

“terrible” three:

                 On a more company-specific level, Inovio has little to show for itself after
         more than 40 years. Despite reporting positive early stage clinical data on INO-
         4800, its COVID-19 vaccine candidate, the company still doesn’t have [an FDA]
         approval under its belt, and its primary means of raising capital has been through
         share issuances. A 43-million-share at-the-market offering earlier this year served to
         line the company’s coffers at the expense of shareholders.

         . . . Even short-term traders appear to be catching on to Inovio’s long history of
         failing to produce.

         124.       On August 9, 2020, The New York Times issued an article entitled, “This Company

Boasted to Trump About Its COVID-19 Vaccine. Experts are Skeptical.” The article discussed

many of allegations relevant to this case, but included new information regarding statements made

by Defendants on June 30, 2020. The article noted:

                 On the last day of June, Inovio reported encouraging results in the 36-person
         [Phase I trial of INO-4800]. Inovio said its vaccine was “generally safe and well-
         tolerated” and generated an immune response.

                 But the company did not disclose any data about the magnitude of that
         response. Scientists said that made it impossible to gauge whether the vaccine would
         protect anyone.

                Jeff Richardson, an Inovio spokesman, said the company would release more
         data soon.



                                                   - 43 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 45 of 68




                 When it announced the study results, Inovio also claimed that its vaccine had
         been “selected for the U.S. Government’s Operation Warp Speed.” But Inovio was
         not given federal funding to produce vaccines. Instead, its vaccine candidate had
         been chosen for inclusion in a preliminary study on rhesus macaque monkeys that
         had been organized by Warp Speed. (Vaxart, another company participating in the
         monkey trial, similarly claimed to have been selected by Warp Speed, drawing
         criticism from the Department of Health and Human Services.)

                 Asked about Inovio’s claim to be part of Warp Speed, Mr. Richardson said:
         “It depends on what you call Warp Speed.” He declined further comment.

         125.       On the evening of August 10, 2020, Inovio held its second fiscal quarter of 2020

earnings conference call. Inovio had nothing significant to report to investors other than the INO-

4800 program milestones experienced further delay. Indeed, Kim summed up his opening remarks

regarding INO-4800 by stating the Company had to focus on “continu[ing] to build out

manufacturing . . . to meet Inovio’s and the world’s need for hundreds of millions of COVID-19

vaccine doses [and] . . . achieving additional external funding for scale-up and manufacturing of

vaccine doses.”

         126.       In response to The New York Times’ August 9, 2020 article and Defendants’ August

10, 2020 conference call, the Company’s stock price experienced a two-day drop, from a closing

price of $20.22 per share on August 7, 2020 to a closing price of $14.62 on August 11, 2020, on

two-day trading volume of over 64 million shares. The August 10-11 share price drop reflected a

market capitalization loss of over $800 million, or a 28% decline from Inovio’s closing price on

August 7, 2020.

         127.       After the markets closed on August 26, 2020, The New England Journal of Medicine

published an article entitled, “Developing Safe and Effective Covid Vaccines – Operation Warp

Speed’s Strategy and Approach.” Doctors Moncef Slaoui and Matthew Hepburn were the authors of

the article. Doctor Slaoui is Operation Warp Speed’s top advisor to the U.S. government. The

article described the key factors that Operation Warp Speed was utilizing to select vaccine

candidates. The Company’s DNA-based vaccine was not included in the platforms described and
                                                  - 44 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 46 of 68




noted that the sponsor of the vaccine candidate had to demonstrate the capability of delivering 100

million doses in 2021. Inovio’s litigation against VGXI makes clear that Inovio did not have that

capability.

         128.       In response to The New England Journal of Medicine’s August 26, 2020 article, the

Company’s stock price experienced yet another drop, from a closing price of $12.73 per share on

August 26, 2020 to a closing price of $11.81, on trading volume exceeding 13 million shares.

         129.       Before the market opened on September 2, 2020, Muddy Waters issued a Tweet

noting that the Pennsylvania State court’s August 25, 2020 full opinion denying Inovio’s motion to

force VGXI to hand over VGXI’s intellectual property to VGXI’s competitors revealed it is “clear

that INO lacks manufacturing capacity to get remotely near the purported goal of 1 mm doses in ’20

& 100 mm in ’21.” Further, Muddy Waters noted that Inovio could not compete with Operation

Warp Speed candidates (adding “INO is NOT one of the candidates”).

         130.       In response to the Muddy Waters Tweet threads regarding the truth of Inovio’s

manufacturing capabilities, the Company’s stock price experienced a two-day drop, from a closing

price of $11.41 on September 1, 2020 to a closing price of $9.85 on September 3, 2020, on two-day

trading volume of over 39 million shares. The September 2-3 share price drop reflected a 13.7%

decline from Inovio’s closing price on September 1, 2020.

         131.       Upon information and belief, Inovio has yet to disclose additional non-public,

materially adverse information regarding the status of INO-4800 clinical trial data and the

Company’s standing with the U.S. government in the historic race to deliver a viable vaccine.

                           ADDITIONAL ALLEGATIONS OF SCIENTER

Kim and Kies’ Suspicious Common Stock Sales

         132.       For allegations concerning Kim and Kies’ unusual and suspicious Class Period sales

of Inovio common stock, see ¶¶29, 33.

                                                  - 45 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 47 of 68




Inovio’s At-The-Market Stock Offerings

         133.       For years leading up to 2020, Inovio repeatedly informed investors that the Company

would need to continue to raise capital to fund its operations. The Company had long experienced

significant operating losses and warned investors that it expected to continue to incur substantial

additional operating losses for several years in the future because Inovio might “never” achieve

positive cash flow. Obtaining financing to support the Company’s operations, and not just those

related to INO-4800, was critical. As reported recently in the Company’s 2019 Form 10-K:

                 As of December 31, 2019, we had an accumulated deficit of $739.8 million
         and we expect to continue to operate at a loss for some time. The amount of the
         accumulated deficit will continue to increase, as it will be expensive to continue
         research and development efforts. These activities will require additional financing.
         If these activities are successful and if we receive approval from the FDA to market
         our DNA vaccine and DNA immunotherapy product candidates, then we will need to
         raise additional funding to market and sell the approved products and equipment.
         We cannot predict the outcome of the above matters at this time. We are evaluating
         potential collaborations as an additional way to fund operations. We believe that our
         current cash and short-term investments are sufficient to meet our planned working
         capital requirements for at least the next twelve months.

         134.       With no material source of revenue in the foreseeable future and increased R&D

expenses mounting, Inovio’s continued existence as a going concern relies on the amount of capital

it can raise through public and private offerings. According to the Company’s 2019 Form 10-K, in

order to continue its R&D activities, Inovio “will need to seek additional capital [which] may occur

through . . . future public or private debt or equity financings . . . . If adequate funds are not

available, the Company may need to delay, reduce the scope of or put on hold one or more of its

clinical and/or preclinical programs.”

         135.       As a consequence, and following their Class Period false and misleading statements,

Defendants launched a series of ATM offerings to fund the Company’s continued operations. In an

ATM, the issuer places its new shares into the market incrementally, through broker-dealers at

market prices. Whereas in the traditional follow-on offering, a fixed number of shares is sold

                                                   - 46 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 48 of 68




generally at a fixed price in a single batch. Rather than do a single offering during the Class Period,

let alone two offerings, Defendants conducted four ATMs that allowed the Company to raise up to

$400 million from investors as they focused on every word Defendants made to the public about the

status of INO-4800. A summary of the timing and amounts of those offerings is reflected in the

table below:

                                              FORM 424B5
                Date Offering Commenced                         Offering Amount
                       February 7, 2020                            $100 million
                        March 9, 2020                              $50 million
                        April 3, 2020                              $150 million
                        May 12, 2020                               $100 million

         136.       As reiterated in each prospectus, Defendants had to raise funds to pay for “general

corporate purposes, including clinical trial expenses, research and development expenses, working

capital, general and administrative expenses, manufacturing expenses and potential acquisitions of

companies and technologies that complement our business.” According to the Company’s SEC

filings, by June 30, 2020, the Company had raised over $320 million from selling its stock in the

ATM offerings.

         137.       But for Defendants’ alleged false and misleading statements regarding the status of

the INO-4800 vaccine and the Company’s ability to manufacture sufficient doses to the public,

Inovio’s Class Period stock price would have been substantially lower, and Inovio would have been

unable to obtain over $320 million in cash.

Individual Defendants’ Class Period Compensation

         138.       The Individual Defendants were motivated to materially misstate the development

status of INO-4800, as well as the Company’s ability to generate sufficient doses to the public in the

future, by the terms of their employment agreements with Inovio. The Individual Defendants’

compensation was directly based on a “strong pay-for-performance structure that ties a significant

                                                   - 47 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 49 of 68




portion of each executive officer’s compensation to corporate performance,” such as “[a]dvancing

[i]nfectious [d]isease [p]rograms,” “raising specific amounts of capital during the year” and the

number of “peer-reviewed” publications. These very measures were within the control of the

Individual Defendants and they improperly manipulated these performance measures during the

Class Period. The personal wealth of the Individual Defendants was enhanced by the dissemination

of materially false and misleading statements regarding the developmental and manufacturing status

of INO-4800.

         139.       According to the Company’s March 27, 2020 Form DEF 14A Proxy Statement,

Inovio’s executive compensation package consisted of: (a) base salary; (b) cash incentive

compensation; and (c) long-term equity based compensation. The Proxy Statement added that

Inovio, in determining the Individual Defendants’ compensation, it “place[s] significant emphasis on

performance-based incentive compensation that focuses on our executives’ efforts to deliver both

short-term and long-term value for our stockholders without encouraging excessive risk taking.”

         140.       In 2019, for example, Kim received $837,735 in salary, $457,222 in annual cash

incentive compensation, and $638,274 and $642,803 in stock awards and option awards,

respectively. In 2019, Kies received $523,285 in salary, $177,833 in annual case incentive

compensation, and $215,09 and $216,712 in stock awards and option awards, respectively. Juba’s

annual compensation data is not publicly reported by Inovio, but Juba’s compensation is most likely

comprised of salary, annual bonus and equity award components.                    Kim and Kies’s 2020

compensation will not be reported until early 2021.

         141.       As of the time of the filing of this pleading, the Individual Defendants made false and

misleading statements intended to maximize their personal wealth. During the Class Period, Inovio

has raised over $320 million in cash from several ATM stock offerings. In addition, rather than

disclose the full truth about the immunological response shown by INO-4800 in the Phase I study on

                                                    - 48 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 50 of 68




June 30, 2020, the Individual Defendants stated that they would later disclose full results in a peer-

reviewed journal, further enabling themselves to increase their wealth through their unlawful

conduct.

                             LOSS CAUSATION AND ECONOMIC LOSS

         142.       During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive investors and the market, and engaged in a course of conduct that artificially inflated the

price of Inovio common stock and operated as fraud or deceit on Class Purchasers of Inovio stock by

misrepresenting and omitting material information about the status of INO-4800 vaccine, including,

but not limited to, Defendants’ assurances that the Company would deliver one million doses of

INO-4800 to the public by 2020 (and hundreds of millions of doses each year thereafter). When

Defendants’ prior misrepresentations and omissions were disclosed or otherwise leaked to the

market, beginning on March 9, 2020, Inovio’s stock price declined significantly, as the prior

inflation came out of the price. As a result of their purchases of Inovio common stock during the

Class Period, Plaintiffs and other members of the Class suffered economic loss, i.e., damages, under

the federal securities laws.

         143.       Defendants’ false and misleading statements and omissions, identified herein at ¶¶97,

99, 102, 104, 106, 109, 111, had the intended effect and caused Inovio’s stock to trade at artificially

inflated levels during the Class Period.

         144.       As a direct result of the disclosures and leakage that began on March 9, 2020, and are

detailed in ¶¶113-114, Inovio’s stock price suffered a significant decline. As set forth in the chart

below, between March 9 and 10, 2020, the price of Inovio common stock traded on the Nasdaq

dropped by $13.02 per share, or 59.5%:




                                                    - 49 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 51 of 68




         145.       The disclosures and leakage of information on June 3, 2020, detailed in ¶¶116-117,

also had a direct impact on Inovio’s common stock price. As set forth in the chart below, the price

of Inovio common stock dropped by $2.46 per share between June 3 and 4, 2020, or 17.2%.




                                                  - 50 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 52 of 68




         146.       The disclosures and leakage of information on August 9 and 10, 2020, detailed in

¶¶124, 126, also had a direct impact on Inovio’s common stock price. As set forth in the chart

below, the price of Inovio’s common stock dropped by $5.60 per share between August 10 and 11,

2020, or 28%.




                                                  - 51 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 53 of 68




         147.       The disclosures and leakage of information on August 26, 2020, detailed in ¶¶127-

128, also had a direct impact on Inovio’s common stock price. As set forth in the chart below, the

price of Inovio’s common stock dropped by 7.2% on August 27, 2020.




                                                  - 52 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 54 of 68




         148.       The disclosures and leakage of information on September 2, 2020, detailed in ¶¶129-

130, also had a direct impact on Inovio’s common stock price. As set forth in the chart below, the

price of Inovio’s stock price dropped 13.7% on September 2 and 3, 2020.




                                                   - 53 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 55 of 68




         149.       The declines in Inovio’s common stock price between March 9 and 10, 2010, between

June 3-4, 2020, between August 10 and 11, 2020, on August 27, 2020, and between September 2-3,

2020, were a direct result of the nature and extent of Defendants’ prior misstatements and omissions

being revealed to investors and the market. The timing and magnitude of Inovio’s stock price

decline negate any inference that the losses suffered by Plaintiffs and other Class members were

caused by changed market conditions, macroeconomic or industry factors or Company-specific

factors unrelated to Defendants’ fraudulent conduct. Between March 9 and 10, 2020, the Nasdaq

was down 2.70% and the Dow Jones U.S. Pharmaceuticals Index (“DJUSPR”) was down 1.21%

(versus Inovio’s two-day decline of 59.5%), between June 3-4, 2020, the Nasdaq was relatively

unchanged, while the DJUSPR was down 0.50% (versus Inovio’s two-day decline of 17.2%).

Between August 10-11 2020, the Nasdaq was down 2.1%, while the DJUSPR was relatively

                                                  - 54 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 56 of 68




unchanged (versus Inovio’s two-day decline of 28%). On August 27, 2020, the Nasdaq was down

0.3%, while the DJUSPR was relatively unchanged (versus Inovio’s decline of 7.2%). Between

September 2-3, 2020, the Nasdaq was down 2.0%, while the DJUSPR was relatively unchanged

(versus Inovio’s two-day decline of 13.7%).

         150.       The economic losses suffered by Plaintiffs and other members of the Class were a

direct result of Defendants’ fraudulent scheme to inflate Inovio’s common stock price and the

subsequent declines in the value of that stock when Defendants’ prior misrepresentations and

omissions were revealed.

                                    PRESUMPTION OF RELIANCE

         151.       Plaintiffs and the Class are entitled to a presumption of reliance pursuant to Basic Inc.

v. Levinson, 485 U.S. 224 (1988), and the fraud-on-the-market doctrine because, during the Class

Period, Inovio stock traded in an efficient market on the Nasdaq, the material misstatements and

omissions alleged herein would induce a reasonable investor to misjudge the value of Inovio stock

and without knowledge of the misrepresented or omitted material facts, Plaintiffs and other members

of the Class purchased or acquired Inovio stock between the time Defendants misrepresented and

failed to disclose material facts about the status of INO-4800 vaccine development and the time the

true facts were disclosed. Accordingly, Plaintiffs and other members of the Class relied, and are

entitled to have relied, upon the integrity of the market for Inovio common stock, and are entitled to

a presumption of reliance on Defendants’ materially false and misleading statements and omissions

during the Class Period.

         152.       Plaintiffs and the Class are also entitled to a presumption of reliance under Affiliated

Ute Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein against

Defendants are predicated upon omissions of material fact for which there was a duty to disclose.



                                                     - 55 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 57 of 68




                                   CLASS ACTION ALLEGATIONS

         153.       Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons or entities who purchased or otherwise acquired the

common stock of Inovio between February 14, 2020 and August 10, 2020, inclusive (the “Class”).

Excluded from the Class are Defendants and their families, the officers and directors of Inovio,

members of their immediate families and their legal representatives, heirs, successors or assigns, and

any entity in which Defendants have or had a controlling interest.

         154.       The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. Throughout the Class Period, Inovio common stock was actively traded on

the Nasdaq, one of the largest stock exchanges in the world. While the exact number of Class

members is unknown to Plaintiffs at this time and can only be ascertained through appropriate

discovery, Plaintiffs believe that there are thousands of members in the proposed Class. During the

Class Period, there were more than 100 million shares of Inovio common stock outstanding and the

average daily trading volume was over 30 million shares. Record owners and other members of the

Class may be identified from records maintained by Inovio or its transfer agent(s) and may be

notified of the pendency of this action using the form of notice similar to that customarily used in

securities class actions.

         155.       There is a well-defined community of interest in the questions of law and fact

involved in this case. Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                    (a)    Whether the federal securities laws were violated by Defendants’ acts,

omissions and common scheme to defraud as alleged herein;

                                                    - 56 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 58 of 68




                    (b)    Whether statements made by Defendants to the investing public during the

Class Period misrepresented and omitted material facts about INO-4800; and

                    (c)    To what extent the members of the Class have sustained damages and the

proper measure of damages.

         156.       Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class

sustained damages as a result of Defendants’ wrongful conduct.

         157.       Plaintiffs will adequately protect the interests of the Class and has retained counsel

who is experienced in securities and class action litigation. Plaintiffs have no interests which

conflict with those of the Class.

         158.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation makes it impossible for all members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                                  COUNT I

                      For Violation of §10(b) of the Exchange Act and Rule 10b-5
                                        Against All Defendants

         159.       Plaintiffs repeat and reallege each and every allegation contained above as if fully set

forth herein. Count I is brought pursuant to §10(b) of the Exchange Act, 15 U.S.C. §78j(b), and

Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5.

         160.       During the Class Period, Inovio, through its officers, management and agents,

including Kim, Kies and Juba, made or were responsible for the statements specified in ¶¶97, 99,

102, 104, 106, 109, 111, which they knew or recklessly disregarded were misleading in that they

failed to disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.
                                                     - 57 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 59 of 68




         161.       Defendants and the Company’s officers, management and agents directly and

indirectly, by the use of means and instrumentalities of interstate commerce, the mails and/or the

facilities of a national securities exchange: (a) employed devices, schemes and artifices to defraud;

(b) made misleading statements and omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; or (c)

engaged in acts, practices and a course of business that operated as fraud or deceit upon Plaintiffs

and others similarly situated in connection with their purchases of Inovio common stock during the

Class Period. All Defendants are sued as primary participants in the wrongful and illegal conduct

charged herein and as controlling persons as alleged below.

         162.       Defendants and the Company’s officers, management and agents did not have a

reasonable basis for their alleged false statements and engaged in transactions, practices and a course

of business which operated as a fraud and deceit upon the purchasers of Inovio common stock during

the Class Period.

         163.       Inovio is liable for all materially false and misleading statements and omissions made

during the Class Period, as alleged above, including the false and misleading statements made by the

Company’s officers and agents, as alleged above, as the maker of such statements and under the

principle of respondeat superior.

         164.       Defendants and the Company’s officers, management and agents, individually and in

concert, directly and indirectly, engaged and participated in a continuous course of conduct to

conceal adverse material information about the status of the INO-4800 DNA vaccine.

         165.       The allegations above establish a strong inference that Inovio, as an entity, acted with

corporate scienter throughout the Class Period, as its officers and agents had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth because they failed to ascertain and to disclose such facts, even though such facts were

                                                     - 58 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 60 of 68




available to them. Such material misrepresentations and omissions were done knowingly or with

recklessness, and without a reasonable basis, for the purpose and effect of concealing the truth about

the status of the INO-4800 DNA vaccine. By concealing these material facts from investors,

Inovio’s share price was artificially inflated during the Class Period.

         166.       Defendants had actual knowledge of the misrepresentations and omissions of material

facts set forth herein, or acted with reckless disregard for the truth in that they failed to ascertain and

to disclose such facts, even though such facts were available to them. Defendants’ material

misrepresentations and/or omissions were done knowingly or recklessly and for the purpose and

effect of concealing the truth about the INO-4800 DNA vaccine and artificially inflating the price of

Inovio’s common stock.

         167.       Plaintiffs and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Inovio common stock. Plaintiffs and the Class

would not have purchased Inovio common stock at the prices they paid, or at all, if they had been

aware that the market prices had been artificially and falsely inflated by Defendants’ misleading

statements and omissions.

         168.       As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and the

other members of the Class suffered damages in connection with their purchases of Inovio common

stock during the Class Period.

                                                 COUNT II

                               For Violation of §20(a) of the Exchange Act
                                         Against All Defendants

         169.       Plaintiffs repeat and reallege each and every allegation contained above as if fully set

forth herein. Count II is brought pursuant to §20(a) of the Exchange Act, 15 U.S.C. §78t(a).

         170.       Kim, Kies and Juba acted as controlling persons of Inovio within the meaning of

§20(a) of the Exchange Act. Inovio controlled all of its employees and Kim, Kies and Juba. By
                                                     - 59 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 61 of 68




virtue of their high-level positions, and their ownership and contractual rights, participation in and

awareness of the status of the INO-4800 DNA vaccine, as well as their intimate knowledge of the

false statements and omissions made by the Company and disseminated to the investing public,

Defendants Kim and Kies had the power to influence and control and did influence and control,

directly or indirectly, the Company’s decision-making, including the content and dissemination of

the various statements which Plaintiffs contend are false and misleading. Kim, Kies and Juba

participated in interviews and conference calls with investors and analysts, described herein at ¶¶97,

99, 106, and/or prepared and approved the Company’s public statements, SEC filings and press

releases, described herein at ¶¶102, 104, 109, 111, alleged by Plaintiffs to be misleading.

         171.       In particular, Defendants had direct and supervisory involvement in the Company’s

day-to-day operations and, therefore, are presumed to have had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same. By reason of such conduct, Defendants are liable pursuant to §20(a).

         172.       As set forth above, Defendants each violated §10(b) and Rule 10b-5 by their acts and

omissions as alleged in this complaint. By virtue of their positions as controlling persons,

Defendants are liable pursuant to §20(a) of the Exchange Act. As a direct and proximate result of

Defendants’ wrongful conduct, Plaintiffs and other members of the Class suffered damages in

connection with their purchases of Inovio common stock during the Class Period.

                                          PRAYER FOR RELIEF

         A.         Determining that this action is a proper class action, and certifying Plaintiffs as class

representatives under Federal Rule of Civil Procedure 23 and Plaintiffs’ counsel as Class counsel;

         B.         Awarding compensatory damages in favor of Plaintiffs and the other members of the

Class against all Defendants, jointly and severally, for all damages sustained as a result of



                                                     - 60 -
4845-2715-5655.v1
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 62 of 68




Defendants’ violations of the federal securities laws, in an amount to be proven at trial, including

interest thereon;

         C.         Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

         D.         Such equitable, injunctive or other and further relief as the Court may deem just and

proper, including, but not limited to, rescission.

                                             JURY DEMAND

         Plaintiffs hereby demand a trial by jury.

DATE: September 21, 2020                                 SAXTON & STUMP
                                                         LAWRENCE F. STENGEL (PA #32809)


                                                                 s/ LAWRENCE F. STENGEL
                                                                  LAWRENCE F. STENGEL

                                                         280 Granite Run Drive, Suite 300
                                                         Lancaster, PA 17601
                                                         Telephone: 717/556-1000
                                                         717/441-3810 (fax)
                                                         lfs@saxtonstump.com

                                                         Local Counsel for Lead Plaintiff and
                                                         Representative Plaintiff

                                                         ROBBINS GELLER RUDMAN
                                                            & DOWD LLP
                                                         TRIG R. SMITH (pro hac vice)
                                                         MATTHEW J. BALOTTA (pro hac vice)
                                                         655 West Broadway, Suite 1900
                                                         San Diego, CA 92101
                                                         Telephone: 619/231-1058
                                                         619/231-7423 (fax)
                                                         trigs@rgrdlaw.com
                                                         mbalotta@rgrdlaw.com
                                                         Lead Counsel for Lead Plaintiff and
                                                         Representative Plaintiff




                                                    - 61 -
4845-2715-5655.v1
DocuSign Envelope ID: 8CDA6F10-7B17-4386-9365-D5E23206DFC7
                      Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 63 of 68




                                   CERTIFICATION OF NAMED PLAINTIFF
                                 PURSUANT TO FEDERAL SECURITIES LAWS

                     ANDREW R. ZENOFF (“Plaintiff”) declares:
                     1.      Plaintiff has reviewed a complaint and authorized its filing.
                     2.      Plaintiff did not acquire the security that is the subject of this action at
            the direction of plaintiff’s counsel or in order to participate in this private action or
            any other litigation under the federal securities laws.
                     3.      Plaintiff is willing to serve as a representative party on behalf of the
            class, including providing testimony at deposition and trial, if necessary.
                     4.      Plaintiff has made the following transaction(s) during the Class Period in
            the securities that are the subject of this action:
            Security                    Transaction                 Date                   Price Per Share

                                                    See attached Schedule A.

                     5.      Plaintiff has not sought to serve or served as a representative party in
            a class action that was filed under the federal securities laws within the three-year
            period prior to the date of this Certification except as detailed below:
                       Wasa Medical Holdings v. Sorrento Therapeutics, Inc., No. 3:20-cv-00966 (S.D. Cal.)

                     6.      Plaintiff will not accept any payment for serving as a representative
            party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,
            except such reasonable costs and expenses (including lost wages) directly relating
            to the representation of the class as ordered or approved by the court.
                     I declare under penalty of perjury that the foregoing is true and correct.
                               10
            Executed this _____ day of September, 2020.


                                                                         ANDREW R. ZENOFF



                                                                                                             INOVIO
DocuSign Envelope ID: 8CDA6F10-7B17-4386-9365-D5E23206DFC7
                        Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 64 of 68


                                                             SCHEDULE A

                                                 SECURITIES TRANSACTIONS

                                     Stock

                                     Date                        Amount of
                                   Acquired                    Shares Acquired   Price

                                  04/23/2020                       2,514         $11.79
                                  04/23/2020                         486         $11.79
                                  04/23/2020                       3,000         $13.44
                                  04/23/2020                       3,000         $13.15
                                  04/23/2020                       2,000         $12.02
                                  04/23/2020                       1,000         $13.37
                                  04/28/2020C                        380         $13.71
                                  04/28/2020C                      2,620         $13.72
                                  04/30/2020C                      1,000         $11.82
                                  04/30/2020C                      1,000         $11.88
                                  05/01/2020C                        100         $10.26
                                  05/01/2020C                      1,900         $10.26
                                  05/01/2020C                      4,000         $10.20
                                  05/04/2020                         50          $10.76
                                  05/04/2020                       3,950         $10.76
                                  05/04/2020                         144         $10.90
                                  05/04/2020                         856         $10.90
                                  05/04/2020                       2,000         $10.94
                                  05/04/2020                       3,000         $11.17
                                  05/04/2020                       1,801         $11.02
                                  05/04/2020                         699         $11.02
                                  05/04/2020                         808         $11.09
                                  05/04/2020                       1,192         $11.09
                                  05/12/2020                       3,950         $12.90
                                  05/12/2020                          47         $12.93
                                  05/12/2020                         301         $12.93
                                  05/12/2020                       2,409         $12.94
                                  05/12/2020                         293         $12.90
                                  05/12/2020                       5,650         $13.13
                                  05/12/2020                       1,350         $13.13
                                  05/12/2020                       2,100         $12.24
                                  05/12/2020                        4,100        $12.25
                                  05/12/2020                         800         $12.23
                                  05/13/2020                       10,000        $13.57
                                  05/13/2020                        1,250        $13.73
                                  05/13/2020                        7,328        $13.74
                                  05/13/2020                        1,176        $13.73
                                  05/13/2020                         246         $13.75
                                  05/15/2020                        1,000        $13.47
                                  05/15/2020                        2,991        $13.41
                                  05/15/2020                           6         $13.40
                                  05/15/2020                           3         $13.41
                                  05/18/2020                        4,000        $13.66
                                  05/18/2020                        1,796        $13.77
                                  06/25/2020                        1,000        $25.99
DocuSign Envelope ID: 8CDA6F10-7B17-4386-9365-D5E23206DFC7
                          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 65 of 68


                                     Date                       Amount of
                                   Acquired                   Shares Acquired   Price

                                  06/30/2020                       1,000        $24.97
                                  07/13/2020                        100         $25.35
                                  07/13/2020                        900         $25.36
                                  07/14/2020                        700         $26.50
                                  07/14/2020                        300         $26.50
                                  07/14/2020                       1,000        $27.83

                                     Date                        Amount of
                                     Sold                       Shares Sold     Price

                                  04/23/2020                         8          $13.06
                                  04/23/2020                      6,992         $13.07
                                  04/27/2020                      2,830         $14.73
                                  04/27/2020                        270         $14.72
                                  04/27/2020                      1,900         $14.71
                                  04/28/2020S                     2,000         $13.69
                                  04/28/2020S                     1,400         $12.82
                                  04/28/2020S                     1,600         $12.83
                                  05/01/2020S                     2,000          $9.68
                                  05/01/2020S                     4,000         $10.89
                                  05/05/2020                      4,000         $10.79
                                  05/05/2020                      4,000         $10.84
                                  05/05/2020                      1,500         $10.86
                                  05/05/2020                      5,000         $10.91
                                  05/12/2020                        836         $12.88
                                  05/12/2020                      3,000         $12.88
                                  05/12/2020                      3,164         $12.88
                                  05/12/2020                      6,400         $13.37
                                  05/12/2020                        600         $13.38
                                  05/12/2020                      7,000         $12.72
                                  05/13/2020                       1,700        $13.30
                                  05/13/2020                      14,700        $13.29
                                  05/13/2020                       3,600        $13.29
                                  05/15/2020                       2,600        $13.45
                                  05/15/2020                       1,400        $13.46
                                  05/18/2020                       5,096        $13.91
                                  05/18/2020                        700         $13.91
                                  06/26/2020                        894         $31.86
                                  06/26/2020                        106         $31.88
                                  08/03/2020                       4,000        $18.91

        C
            Cover short sale.
        S
            Short sale.

        Prices listed are rounded up to two decimal places.
          Case 2:20-cv-01402-GJP Document 68 Filed 09/21/20 Page 66 of 68




                                   CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on September 21, 2020, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ LAWRENCE F. STENGEL
                                                    LAWRENCE F. STENGEL

                                                    SAXTON & STUMP
                                                    280 Granite Run Drive, Suite 300
                                                    Lancaster, PA 17601
                                                    Telephone: 717/556-1000
                                                    717/441-3810 (fax)

                                                    E-mail: lfs@saxtonstump.com




4845-2715-5655.v1
9/21/2020              Case 2:20-cv-01402-GJP     Document
                                           United States           68 Eastern
                                                         District Court FiledDistrict
                                                                               09/21/20         Page 67 of 68
                                                                                      of Pennsylvania-

Mailing Information for a Case 2:20-cv-01402-GJP MCDERMID v.
INOVIO PHARMACEUTICALS, INC. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        PETER M. ADAMS
        padams@cooley.com,daland@cooley.com,ktorres@cooley.com

        MICHAEL ALBERT
        malbert@rgrdlaw.com

        JEFFREY C BLOCK
        jeff@blockesq.com

        SHANON J. CARSON
        scarson@bm.net,ECF@bm.net,crmariney@bm.net

        MICHAEL C. DELL'ANGELO
        mdellangelo@bm.net,tstires@bm.net

        MICHAEL D. DONOVAN
        mdonovan@donovanlitigationgroup.com

        BARBARA L. GIBSON
        bgibson@kohnswift.com,cmusloski@kohnswift.com

        JACOB A. GOLDBERG
        jgoldberg@rosenlegal.com,etexidor@rosenlegal.com

        MARK S. GOLDMAN
        goldman@lawgsp.com,lamar@lawgsp.com

        PATRICK J. LOFTUS
        loftus@duanemorris.com,lverbitski@duanemorris.com

        DANIELLE S. MYERS
        danim@rgrdlaw.com

        DARREN J. ROBBINS
        darrenr@rgrdlaw.com,e_file_sd@rgrdlaw.com

        TRIG RANDALL SMITH
        TrigS@lerachlaw.com,nhorstman@lerachlaw.com,e_file_sd@lerachlaw.com

        LAWRENCE F. STENGEL
        lfs@saxtonstump.com,gas@saxtonstump.com

        CRAIG E. TENBROECK
        ctenbroeck@cooley.com,maraujo@cooley.com

        STEPHEN J. TETI
        steti@blockesq.com,stephen-teti-1589@ecf.pacerpro.com

https://ecf.paed.uscourts.gov/cgi-bin/MailList.pl?189267940209199-L_1_0-1                                       1/2
9/21/2020        Case 2:20-cv-01402-GJP        Document
                                        United States           68 Eastern
                                                      District Court FiledDistrict
                                                                            09/21/20         Page 68 of 68
                                                                                   of Pennsylvania-

        JACOB A. WALKER
        jake@blockleviton.com,jacob-walker-5598@ecf.pacerpro.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.
ANDREW               DAVID ABRAMOWITZ
SPECTOR ROSEMAN AND KODROFF
1818 MARKET STREET
SUITE 2500
PHILADELPHIA, PA 19103

MATTHEW              J. BALOTTA
ROBBINS GELLER RUDMAN & DOWD
655 W BROADWAY SUITE 1900
SAN DIEGO, CA 92101




https://ecf.paed.uscourts.gov/cgi-bin/MailList.pl?189267940209199-L_1_0-1                                               2/2
